 SYRACUSE TANK & MANUFACTURING COMPANY,INC..51"3It-may be argued-with some justification-that picketing by anoutside union when another union has newly won Board certificationis an unwarranted harassment of the picketed employer. But this isan argument that must be addressed to Congress. Section 8(b)(4) (C), as we read it, does not contain a broad proscription againstall types of picketing. It forbids only picketing with the objectiveof obtaining "recognition and bargaining."On the record before us,Respondent clearly disclaimed such an objective and sought only toeliminate subnormal -working conditions from area considerations.As this objective could be achieved without the Employer either bar-gaining with or recognizing Respondent, we cannot reasonably con-clude that Respondent's objective in picketing DeJong was to obtain"recognition or bargaining."'Accordingly, we find no violation ofSection 8 (b) (4) (C) of the Act in the circumstances of this case.Accordingly, the complaint herein is dismissed in its entirety.MEMBERS RoiGEits and LEEDOM, dissenting :We do not agree with our colleagues that Respondent's picketingdid not have as an objective "recognition or bargaining"' with theAssociation and DeJong.We adhere to our original decision 3that,despite the disclaimer of interest in-recognition or bargaining by theRespondent, picketing for a change in the prevailing rates of pay andconditions of employment agreed upon between a certified bargainingagent and an employer constitutes an attempt to obtain conditionsand concessions normally resulting from collective bargaining.Thus,Respondent's picketing clearly was an attempt by Respondent to forceitself upon the employees as their bargaining agent, for, under thecircumstances in this case, Respondent's picketing must necessarilyhave had as its ultimate end the substitution of Respondent for thecertified bargaining agent. Such an objective is clearly proscribed bySection 8(b) (4) (C) of the Act.8 See Member Fanning's dissent inIndustrial Chrome PlatingCo , 121 NLRB1298, 1302.130 NLRB 78, which we hereby adopt in its entirety.,Syracuse Tank & Manufacturing Company, Inc.andUnitedSteelworkers of America,AFL-CIO.CaseNo. 3-CA-1464.October 2, 1961DECISION AND ORDEROn March 16, 1961, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor133 NLRB No 53.624067-62-vol 133-34 514.DECISIONS OF NATIONAL LABOR RELATIONS BOARD,practices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter,- both the -Respondent and-the GeneralCounsel filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhad delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat, the hearing and finds that no prejudicial error was committed. Therulings are hereby 'affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act,,as,amended, the National LaborRelations Board hereby orders that the Respondent, Syracuse Tank &Manufacturing Company, Inc., Syracuse, New York, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging m mbe hip of its,,employees. in United Steel-workers of America, AFL-CIO, or any other labor organization ofits employees, by discharging or laying off employees or otherwisediscriminating in regard to their hire or tenure of employment orany term or condition of employment.(b)Threatening employees with discharge, layoff, or other economicreprisals if they join, retain membership in, or engage in activity onbehalf of the said Union, or any other labor organization; solicitingemployees to withdraw their designations of or membership in the saidUnion, or any other'labor organization, through promises of benefit,threats of reprisal, offers of physical assistance, or by other meansnot privileged by Section 8(c) of the Act; promising or grantingeconomic benefits to employees at the time of any union organizingcampaign where the purpose thereof is to induce employees to refrainfrom, or to abandon, union membership or adherence; and/or inter-'we do not adopt the Trial Examiner'sfinding that Respondent violated Section8(a) (1) of the Act as a result of the conversation between Foreman Champaign andemployee Allen.To support such a finding would necessitate relying upon the testimonyofAllen,whom the Trial Examiner characterized as "not a wholly credible witness "Moreover,we have denied reinstatement to Allen because he willfully falsified an em-ployment application,thus concealing a previous felony conviction for burglaryIn adopting the Trial Examiner's finding that Respondent had knowledge of the unionactivity of those employees found to have been discharged in violation of the Act, MemberRodgers does not rely upon the small number of Respondent's employees or the closepersonal relationship between the employees and management to support such a finding SYRACUSE TANK & MANUFACTURINGCOMPANY,INC.515rogating any employee concerning his or any other employee's mem-bership or interest in, sympathy for, or activities on behalf of theaforesaid Union, or any other labor organization, in a manner con-'stituting interference, restraint, and coercion in violation of Section8(a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist the aforesaid Union, or any other labor organization,to.bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to ' refrain ,from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized by Section 8(a) (3) ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Samuel Berrian, William Arroway, Charles A. Briggs,'Charles P. Meeker,' Martin' Mills; Mdrri's"W,. 'Mills, Stefan Szejd,eandWalter Youngs immediate and full reinstatement to their respectiveformer or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and make each of them, and'Albert Allen, Le Roy Appalucci, and. Frank Britton, whole in' themanner, according tol the'method; ;arid""izrirler the terms set forth inthat section of the Intermediate Report entitled "The Remedy."(b)Place Preston Lassie, Marvin Patterson, Nelson Streeter, andBonnie Lee Terry on a preferential list to be offered employment as itarises on the basis of seniority by classification or job category beforeany other persons are hired.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze the amount of bi;ckpay due underthe terms of this Order.(d)Post at its plant at Syracuse, New York, copies of the noticeattached to the Intermediate Report marked "Appendix." 2 Copiesof said notice, to be furnished by the Regional Director for the ThirdRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to. employees2 This notice is amended by substituting for the words"The Recommendations of aTrial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 516DECISIONS OF NATIONAL LABOR RELATIONS BOARD-are customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for the Third Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the Board reserves to itself the rightto modify the backpay and reinstatement provisions of this Order, ifmade necessary by circumstances not now apparent.IT IS FURTHER ORDERED that the complaint herein he, and it hereby is,dismissed insofar as it alleges that Respondent unlawfully discrimi-nated in regard to the hire -and tenure of employment of PrestonINTERMEDIATE REPORTSTATEMENTOF THE CASE,Upona charge filedby UnitedSteelworkers of America, herein called the Union,against-SyracuseTank &Manufacturing.Company , Inc., herein called the Respond-ent, the General Counsel issued a complaint, thereafter at the hearing amended incertain respects,alleging that the Respondent had engaged in unfairlaborpracticesaffecting commerce within the meaning of Section 8(a) (1) and (3) and Section 2(6)and (7)of theNational LaborRelationsAct, 61 Stat.136, herein calledthe Act.The Respondent filed an answer.denyingthe commission of the alleged unfair laborpractices.A hearing,atwhichall parties were representedby counsel,was heldbefore theduly designated Trial Examiner at' Syracuse,New' York, 'between Oc-tober 12 and 28,1960.'Atthe close of the hearing,ruling was reserved on a motionby theRespondent to dismiss the allegations,of the complaint for want of proof.That motionisnow disposed of in accordance with the findings of fact and'con-clusions of law made below. Briefs,filed bythe General Counsel on December 16,1960, andby theRespondent on December21, 1960,have been considered.Uponthe entire record in the case, and from my observation of the witnesses, Imake the following:1.111FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSyracuseTank &ManufacturingCompany,Inc., aNew York corporation with itsoffice and place of business at Syracuse,New York, isengaged in the manufacture oftanks andculvertpipe.During1959, arepresentativeyear, theRespondentshippedfinished products having a value in excessof $200,000 directlyacross State lines topoints outside the State ofNew York.The Respondent admits that it is engaged incommerce'within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnitedSteelworkers of America,AFL-CIO,herein called the Union and at timesthe Steelworkers,isa labor organization within the meaning of Section 2(5) ofthe Act.III.TILE UNFAIRLABOR PRACTICESA. The issues in generalOn June 27,1960, shortly after the beginning of a Steelworkers organizationalcampaign,the Respondent discharged two employees-AlbertAllen and SamuelBerrian.The next day, June 28,the Respondent discharged seven more-WilliamA. Arroway,Charles A. Briggs, Charles PMeeker, Martin Mills, Morris W. Mills,Stefan Szejd, and Walter Youngs.On July 8, 1960, the Respondent laid off fiveemployees-Frank Britton, Preston Lassie, Marvin Patterson,Nelson Streeter, andBonnieLee Terry.It laid off another employee,Le RoyAppalucci, on July 11,1960.The complaint alleges that the foregoing employees were discharged or laidoff, as the case may be,"because of their membership in, activities on behalf of, and SYRACUSE TANK & MANUFACTURING COMPANY, INC.517sympathy for the Steelworkers." In addition, the complaint alleges that on variousdates between June 24 and July 8; 1960, the Respondent engaged in numerous actsof independent interference, restraint, and coercion.The Respondent denies that itengaged in any of the alleged violations.With specific regard to the nine employeesitdischarged on June 27 and 28, the Respondent claims that when it effected suchdischarges it had neither knowledge nor suspicion of any organizational activities atits plant, let alone of any participation in such activities by the particular employeesdischarged.It contends that each of said employees was discharged for cause re-lated-except in the case of Youngs-to their work performance, and that the dis-charge decision was also influenced to some extent by economic considerations.Asfor the six employees laid off on July 8 and 11, the Respondent does not dispute itsknowledge of their union activities or sympathies.But it asserts that their layoffwas simply the result of a temporary reduction-in-force necessitated by business con-siderations and effected on a seniority basis, an assertion with which the GeneralCounsel joins issue.B. Background; chronology of eventsThe Respondent, a manufacturer of storage tanks, culvert pipe, and related items,is a family owned and managed corporation.Tarky Lombardi, Sr., is its president;Jack Lombardi, his son, its secretary and production manager, and Tarky Lom-bardi, Jr., another son, its treasurer.The Respondent normally employs some 50 to60 shop employees.The employees for operational purposes are grouped into twosections, a tank section under the foremanship of Julian Zack, and a culvert pipesection under the foremanship of Rene Champaign. The Respondent's operations aretied generally to productivity in the construction industry. Its busy season is nor-mally in the spring, summer, and autumn months; winteris its slowseason.TheRespondent has a rather high turnover in employment, and reductions-in-force aremost often effected through attrition.As a matter of policy, the Respondent nor-mally seeks to maintain continuity in employment by retaining as many men aspossible during its slack periods and providing substantial overtime work during itspeak periods.The Respondent has had layoffs on occasions prior to June 1960, butthey have always occurred during the winter season when work was at its lowest ebb.The employees at the Respondent's plant have never been represented by anylabor organization.Prior to June 1960, there had been occasional talk by em-ployees about the desirability of bringing in a union, but it had never reached aserious stage.Serious discussions along that line began at the plant about Monday,June 20.Among those identified in the record as active participants were Allen,Arroway, Szejd, and the Mills brothers, Morris and Martin, as well as several em-ployees not named in the complaint.On June 23, Allen told some of the others thatif he were assured of sufficient employee backing, he would contact a union to seewhat could be done. It was decided to canvass employee sentiment on the subjectof union organization.That day a notebook belonging to Allen was circulatedamong plant employees, in part during working hours.Employees were asked tosign their names in the notebook if they were interested in bringing in a union.Meeker and Arroway assistedAllen incirculating the notebook.About 17 signa-tures were obtained.During the lunch period that day, Allen met in the dip roomwith a group of loaders and other employees with whom he normally had no contactand talked to them about the desirability of bringingin a union.After work that same day-June 23-Allen called at the Steelworkers hall.Hewas accompanied on his visit by employees Arroway, Meeker, Briggs, and MorrisMills.'The five employees spoke to Union Representatives Aloysius Litz and AndyMecca who advised them of the steps they must take to effect union organization.The five who called at the union hall signed Steelworkers designation cards at thattime.Litz gave them a batch of union cards for use in signing up other plant em-ployees and instructed them on how to proceed with their organizational activities.Among other things, he told them it would be proper for them to solicit signatures atthe plant during employees' free time, but not during production hours.The Respondent's employees have their lunch period between noon and 12:30p.mDuring the lunch period the next day-Friday, June 24-the five employeeswho had called at the union hall met with other employees who had theretoforesignified an interest in unionorganization to inform them of what had occurred.1Allen and the others who called at the union hall all lived in Fulton, a town locatedabout 20 miles from SyracuseThe only others in the Respondent's employ who camefrom Fulton were Berrian and Morris MillsAllen most often rode to and from workwith Berrian, but sometimes with the others in the Fulton groupThe Fulton groupnormally ate lunch together at the plant, and were known by the Respondent's manage-ment officials to be closely associated.6 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees gathered about SamBerrian's car inthe parkinglot on the Respond-ent's premises.The Respondent'soffices have largepicturewindows facing theparking lot, about 65 feet away.Berrian's car was at a locationthat commandedan unobstructed view from the office windows.About 15 employees congregatedin the vicinity of Berrian's car.Among them were all the employees alleged in thecomplaint to have been discriminated against by discharge or layoff, except Youngsand Appalucci.The record identifies only two other employees who were in thatvicinityat the time-Toimi A. Mort and Alvin Bartlett.At the parking lot gather-ing,Allen acted as the principal spokesman for the group that had visited the unionhall.Union designation cards, green in color and about 4 inches by 8 inchesin size—were distributed to employees present.A number of them signed cards at that time,some restingthe cards on Berrian's caror adjacent cars as they did so.Among thosewho signed cards wereBerrian,Martin Mills, Szejd, Britton, Patterson, and Streeter.There is a conflict in the testimonyas towhether the parking lot events weredirectly observed by Tarky Lombardi, Sr.The conflict is an important one and isdealt with here at length because the General Counselrelieslargely, though by nomeans entirely, upon that asserted fact for proof that the Respondent acquiredknowledge prior to the discharge of the Union's organizational efforts and theidentity of the participants therein.Allen testified that he observed Lombardi, Senior,standingat the office window watching what was going on at the parking lot duringthe entire time the employees were there present, estimated by Allen as from 18 to20 minutes.Apart from Allen, the General Counsel called as witnesses sevenemployees whom the record identifiesas presentat the parking lot.Only one ofthem-Meeker-corroborated Allen's testimony, and he only in small part .2Meekertestified that he happened to look at the window for a briefmoment on one occasionand noticed Lombardi, Senior, there, but did not look again.Lombardi, Senior,on the other hand, denied observing the parking lot meeting.He testified that onFridays he normally ate at a nearby restaurant, Dante's, leaving about 5 to 10 min-utes before noon to avoid the rush and not returning until after 12:30 p.m., and thathe had done so on the Friday in question. Jack Lombardi corroborated his father.He stated that by referring to other events which had refreshed his memory he wasnow able to recall that he had been at lunch at Dante's at the time in question in thecompany of his father and a man named Tedesco. Tedesco was not called as awitness.Allen's testimony on certain other matters, which need not be gone into here, dis-closed him to be less than a completely forthright witness, and his testimony on thespecific point in question impressed me at best as grossly exaggerated, at worst ascontrived.As for Meeker, there is nothing in his overall testimony to impair hiscredibility and he did not strike me as wilfully dishonest.His testimony discloses,however, that there were many other occasions when he observed Lombardi, Senior,at the window, while having lunch on the parking lot.Unlike the General Counsel'sother witnesses,Meeker made no prehearing statement while the events were stillfresh in his memory. I think it entirely possible that Meeker may have mistakenlyconfused what he says he remembers on this occasion with what he actually sawon some other. I think that if Meeker had thought at the time that Lombardi, Senior,was observing the parking lot proceedings he would have taken a second look; atleast,that he would have called it to the attention of the others. I therefore attachmuch weight to the absence of corroboration by other witnesses. It is true that JackLombardi and Tarky, Senior, like Allen, gave testimony on other matters thatproved them unreliable as witnesses. In certain respects, their testimony on thespecific matter at issues was also such as to be suspect.3However, on balance, I amnot persuaded that the quality of the testimony offered by the General Counseljustifies the finding he proposes, namely, that Tarky Lombardi, Sr.,personallyobserved the parking lot activities on June 24, andby that meansacquired directknowledge of the organizational activity and its participants. I make no such findingin this caseThere is other evidence, however, reflecting that the Respondent, even if unawareof it before, somehow learned by the afternoon of June 24 that a unionorganizationalsOf the others only one, Stefan Szejd, was questioned at all on this subject, and hetestified that he did not nee Lombardi at the window that lie did not loop; toward thewindow since he "couldn t care less" whether Lombardi, Senior, was there or not3 Thus, Tarky, Senior's testimony as to his lunching habits was not supported by his sec-retary whom the Repondent called as a witnessThus, too, Jack Lombardi on direct testi-fied that he recalled the lunch at Dante's because he and Tedesco were scheduled to playthat same afternoon in his club's golf tournament and that by checking back he hadascertained that that was the date the tournament began.But on cross, while testifyingon another subject, be stated that the tournament did not begin that day but the next.6 SYRACUSE TANK & MANUFACTURING COMPANY, INC.519.campaign was in progress.Thus, employee Stefan Szejd testified that ForemanJulian Zack asked him at 3:30 p.m. if anyone had approached him witha "greenishor blueish" card.When Szejd answered yes, Zack inquired who had done so. ButSzjeld refused to say anything more.Zack denied that any such conversation oc-curred.Szejd, unlike Zack, impressed me by his demeanor and overall testimonyas a wholly truthful witness.His testimony as to the circumstances of the occurrencewas supported by convincing detail. I credit his testimony, reject Zack's denial, andfind accordingly.Thus, too, Allen testified that on the afternoon of June 24, not long after the endof the lunch period, Foreman Rene Champaign of the culvert pipe section, whilepassing through the tank section where Allen worked, asked him in the course of aon," to which Allen replied no, but that if anyone started a union he would be thefirst to join.Champaign, testified Allen further, laughed at the time treating thematter as a joke.Champaign denied that any such conversation occurred.Asnoted above, Allen was not a wholly credible witness. But neither was Champaign.His overall testimony was patently implausible in certain respects, and disclosed apredisposition on his part to cover up for his employer at every turn.As for thespecific matter in question, Allen's testimony did not impress me, either in its char-acter or in its telling as contrived. I do not think this is the sort of conversationAllen would have invented if his aim was to show company awareness of his unionactivities.Moreover, there is evidence in this case given by witnesses of whose reli-ability I have no question, showing that Champaign in other instances interrogatedemployees as to their union activities.This adds to the likelihood that he did soin this instance as well.Under the circumstances, I accept Allen's testimony andreject Champaign's denial.After Allen left work at 3:30 p.m. on June 24, he and a number of other employ-ees, including the Fulton group, went to the union hall.Allen returned to the plantat 4:30 p.m. to ask other employees who were leaving at that time to join thoseat the union hall.He brought some of them back to the hall where they discussedwhat they hoped to achieve through organization.A general employee meetingwas arranged for the late afternoon of June 27.On Monday morning, June 27, Allen and Berrian reported for work at the regularstarting time.Upon their arrival, they were separatedy summoned to PresidentLombardi's office and were discharged.The Respondent concedes that it is its usual'practice, when effecting discharges, to do so at the end rather than the beginning of aworkday.Berrian did not appear as a witness and we have only Lombardi, Senior's accountas to the reason given him at that time: "All it was . . . I told him, here's yourcheck, I am going to let you go. I am not going to stand for any more of yourabuse, and he stated please give me another chance and I said no." 4Allen testified that Lombardi, Senior, declared as he paid him off that he "didn'tneed any troublemakers."Later that day, Allen testified further, he returned tothe plant for his lunch pail.While there, he asked Tarky Lombardi, Jr., whyhe had been fired. Tarky, Junior, said he did not know.About a day or two later,while soliciting union designations at the plant entrance, testified Allen further, heagainasked Tarky, Junior, the same question.This time Tarky, Junior, told himitwas because on the morning of his discharge he had come into the plant so drunkhe could not sign his name.5 Later that day Allen directed a similar inquiry to JackLombardi. Jack gave a different reason, stating that Allen had been fired becauseof his absentee and lateness record.Allen's testimony as above set forth is dis-puted only as to the "troublemaker" statement.Tarky, Senior, testified that he gaveAllen no reason at all for the discharge; he simply handed Allen his final paywithout saying anything to Allen, and Allen said nothing to him.From my observa-tion of Tarky, Senior, I find it difficult to believe that he would have maintainedabsolute silence on that occasion. In the light of Tarky, Senior's attitude towardAllen, as reflected by his entire testimony, I think it quite possible that he may havemade the remark attributed to him.At the same time, however, I cannot ignore thatAllen's testimony was unreliable in other respects and that the disputed statement*When asked to state what "abuse" he had in mind, Lombardi, Senior, testified thatBerrian had been drinking on the jobElsewhere in his testimony, Lombardi admittedthat he had never himself seen Berrian drink nor did the Respondent produce any wit-ness who didAs will appear below, the Respondent does not now rest its defense toBerrian's discharge on that groundIn point of fact, Allen had not been drunk that morningAs will later appear, theRespondent does not now seek to justify his discharge in whole or in part on any suchground. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossesses a quality of patness that makes contrivance at least suspect.BecauseI have some reservations on that score,Ibase no finding on Allen's controvertedtestimony here in question.To continue with the chronology of events: On the afternoon of June 27, a meet-ing was held at the union hall, as scheduled.The meeting was attended by 17employees, more specifically, by all those named in the complaint, except Lassic,Patterson, and Appalucci, as well as by five employees not there named.The next morning, June 28, the Respondent discharged seven employees-Arro-way, Briggs, Meeker, Morris Mills, Martin Mills, Szejd, and Youngs.The four firstnamed, along with Allen, comprised the employee group that had originally con-tacted the Union on June 23, and had then met with other plant employees on June24 to distributeunioncards.The fifth, Martin Mills, a brother of Morris, was theremaining member of the Fulton group that had been mainly responsible for initi-ating union organization.The sixth,Szejd, had worked alongside Allen during hislastweek of employment; moreover, as found above, he had refused to give Zackinformation the previous Friday as to who had solicited his union designation.Theseventh,Youngs, had just recently been hired by the Respondent; in fact he hadbeen placed on the payroll only the day before.Youngs does not appear to havebeen prominent in the union activities, but like the others discharged that day, hadattended the union meeting the evening before.The reason given the seven fortheir discharge was lack of work.All of the employees let go, except Youngs, weresenior in service in their particular job categories to other employees who wereretained.The Respondent emphasizes that these employees were discharged, notlaid off.The Respondent draws a distinction between layoffs and discharges.Arelease is labeled a layoff when work is unavailable for the released employee whomtheRespondent would take back; a discharge, when the Respondent no longerwants the released employee in its employ under any circumstances.The Respond-ent concedes that on reductions-in-force for economic reasons, it normally effectsits action at the end of a workweek, not, as here, in the middle of the week. TheRespondent had not given the employees here involved any indication when theyleftwork the evening before that they were slated for release.Their dischargeswere announced and made immediately effective when they reported for work onthe morning of June 28.6At noon on June 28, the discharged employees gathered at the entrance of theplant.They carried no picket signs and made no strike appeal, but paraded backand forth, urging employees within call to sign up with the Union.This activitycontinued,at least during noon hours and at closing time, for perhaps a week ormore.During the period between June 28 and July 8, the Respondent made no secretof its hostility to the Steelworkers Union.On two occasions, on July 1 and againon July 8, the Respondent assembled groups of employees at its office to hear anaddress by Tarky Lombardi, Jr., on the subject of the Union. In his speeches,Tarky, Junior, followed generally a written outline theretofore prepared by theRespondent's counsel.At the July 1 meeting, Tarky, Junior, told the employees,in the words of the outline, "In case there is any doubt in anyone's mind, we don'twant a union in this plant-we don't think it is good for us and we don't think it isgood for you." Tarky, Junior, spoke of the benefits the employees enjoyed.Hereferred particularly to management's willingness to help out employees with theirpersonal problems and to its policy of retaining at work as many employees aspossible during slack periods.He then added, "If a Union comes in and makesexorbitant demands and uses strikes and other pressures, we cannot guaranteethat this situation will continue."Tarky, Junior, told the employees that the Re-spondent had always followed the policy of paying all it could afford.The Re-spondent would not allow itself, he said, to be forced by any union to pay more.Tarky, Junior, then referred to a large area plant, organized by the Steelworkers,6 Former employee Jack Hole testified that at 8.30 am that same morning, he had aconversation with Tarky Lombardi, Sr, who referred to the Steelworkers Union by name,expressed opposition to it, and also said "he didn't think it was necessary for us to beattending union meetings "Lombardi, Senior, denied any such conversation occurredAl-though I believe that remarks to that general effect may have been made by Lombardi,Senior, to Hole, I am not fully satisfied they were made on the date Hole statedAccord-ingly I make no finding to that effect. Although a disinterested witness, Hole obviouslyhad a weak and confused recollection as to datesAt one point of his ci oss-examination heconceded it was "possible" that the conversation might have occurred on June 29More-over, his account of what was said on June 28 is at odds in certain other respects with aprehearing statement he gave. SYRACUSE TANK & MANUFACTURING COMPANY, INC.521that had recently been involved in a widely publicized strike.He went on to statein substance that strikes of long duration over contract terms were customary inSteelworkers organized plants, and suggested that such strikes led not only to lossof earnings but to loss of jobs, as-he said-had happened at the areaplanttowhichhe referred.Tarky,Junior's speech on July 8 was substantially the same asthe one the week before,except that this time he also emphasized that no matterwhat the Union might say to the contrary,union membership could give employeesneither proferred status nor greater job protection.In that speech,Tarky,Junior,reiteratedthatitwas the Respondent'snormal policy to carry employees duringits slack periods.But he made no specific reference to the layoff of additionalemployees,allmembers of the Union,whichwas to occur later that day.The complaintcontains no allegation that the speeches on July 1 and 8 exceededthe permissible bounds of free speech,and I make no such finding. The speechesare reported here only because of their materiality to the issue of motivation in thealleged discriminatory discharge cases.The Respondent's countercampaign againsttheUnionwas not confined to the speeches,however,nor was it limited to theexpression of privileged views, arguments and opinions.The record is repletewith evidence showing that during the period in question the Respondent'smanage-ment and supervisory officials in their contactswithindividual employees engagedin numerous prohibited acts of interference,restraint,and coercion,including un-lawful interrogation of employees,threats of reprisal,the grant and promise ofbenefits designed to checkmate union organization,and the solicitation of employeesto withdraw union designations already given.Thataspect of the case will not bedwelt on now;it is covered in detail in the succeeding subsection of this report.After theunion meeting of June 27,additional union meetings were held on June30 and July7.Lassic,Patterson,and Appalucci,who had not attended the June27 meeting,were present at the later meetings,as were the other employees whothe complaint alleges were thereafter discriminated against by layoff.At the meet-ing of June 30,union buttons were distributed.Only nine employees openly woresuch buttons in the plant, two of them for a short timeonly.The sixemployeeswho were to be laid off on July 8 and 11 were among the seven who continued todisplay their buttons in the plant.Unlikethe situation with regard to those earlierdischarged,theRespondent does not dispute knowledge of the union interest ofthose affected by the layoffs.Employees Britton,Lassic,Patterson,Streeter,and Terrywere laid off on July 8.Theirlayoff was announced and made effective at the close of workthat day-aFriday, the end of theRespondent's normalworkweek.Appalucci,the remainingemployee affected,was advisedof his layoffupon his arrival for work onMonday,July 11.The Respondent states that it originally intendedto lay off Appalucci onJuly 8 along with the others,but did notdo so only becauseAppalucci clocked outsome 10 minutes early thatday.The employeeswere told that they were beinglaid off because oflack of workand would be recalled whenwork picked up.Atleast some of them were also toldthatthe Respondent anticipated the layoff wouldbe of briefduration,possibly a matterof 3 days or so.On July 8, the day of the layoff,the Unionaddresseda letter to the Respondent,claiming representationof a majority of theRespondent's employees and demandingrecognitionItwas stipulated,however,that the Respondent did not receive theUnion's demand until July11.At thattime, the Union had in its possession 29signed designation cardsfrom theRespondent's shop employees,including the 15allegedto have beendiscriminated against by discharge or layoff. In all, 26 em-ployees had attended I or more ofthe Union'smeetingsbetween the startof unionorganization and July 8; all who had attended such meetings had signed cards, and,in addition, the Union had 3 signed designations from employeeswho had notattendedany meeting.At the endof the payroll period immediately preceding thedischarge of Allenand Berrian,the Respondenthad 57 shopemployees?Exceptfor the-15 here involved-all union adherents-the Respondent had not dischargedor laid off any employee between the start of union organization and the time ofthe hearing 8The record shows that two of thelaid-off employeeshave beenrecalled to work.Appalucci wasrecalled onOctober 3, 1960,a week before the hearing began, andwas workingfor theRespondent at the time of the hearing.On October 7, 1960,the Respondent wrote Britton requesting him to reportfor workon October 10.Britton at the time requested an extensionof a week, buthas since declined to7 The shop payroll does not include drivers, of whom there were seven.9No refusal-to-bargain charge is involved in this caseThe facts stated in the para-graph above are set out only because of their bearing on the issue of discrimination 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturn.At the hearing, the Respondent made an unequivocal offer to reinstateBritton.Up to the close of the hearing, none of the other laid-off or dischargedemployees had been recalled or offered reinstatement.Since July 8, 1960, theRespondent has hired no new full-time shop employees, although it has at times, asithas in the past, employed part-time employees to help it get out its work.With the foregoing chronology of events as a background, I now turn to considerthe Respondent's acts of independent interference, restraint, and coercion, savingfor later consideration the discrimination issues which, of course, lie at the heartof this case.c.Acts of interference, restraint, and coercion between June 24 and July 8, 1960 91.Unlawful interrogation(a)As found above, on June 24, 1960, Foreman Zack interrogated Szejd andForeman Champaign interrogated Allen with regard to union activities and theirinterest therein.(b)On or about June 29, Champaign asked employee Appalucci and severalother employees working with him whether they had signed union cards.When theysaid no, Champaign counted their number and left.(c)On or about June 30, Jack Lombardi asked employee Marvin Patterson totellhim who belonged to the Union.When Patterson stated he did not know,-Lombardi asked Patterson if he had joined.After Patterson admitted that he had,Lombardi remarked that he would close the doors before the Union came in.10(d)On July 1, shortly after the plant meeting that day at which Tarky Lombardi,Jr.,addressed the employees, Champaign called employee Streeter to a side andasked him if he had signed a union card.When Streeter stated that he had,Champaign solicited Streeter's withdrawal from the Union, as will be found below.(e)Employee Appalucci attended his first union meeting on June 30.The nextday, Jack Lombardi asked him whether he had attended the union meeting the nightbefore, and also inquired or Appalucci as to what had gone on there.Followingthe union meeting of July 7, Jack Lombardi also asked Appalucci what had hap-pened at the meeting, but Appalucci professed not to know 1(f)On July 1, Tarky Lombardi, Sr., while driving Appalucci home in his car,asked Appalucci whether he had signed a union card.9 Only such incidents are reported here as are found, in the context of the entire record,to be both supported by credible evidence and violative of Section 8(a)(1).The failureto report other incidents of asserted 8(a)(1) conduct adverted to in the testimony of theGeneral Counsel's witnesses does not mean that such incidents have not been considered-they have-only that they are found not to meet the tests for inclusion hereinAs tomost of the incidents reported, there is conflicting testimony-affirmations by the GeneralCounsel'switnessesmet either by flat denials or inconsistent versions of witnesses on theother side.To avoid unduly burdening this report, I shall not, except where I believespecial circumstances call for it, set out all conflicting testimony on disputed points orstate as to each separate incident my reasons for resolving the conflicts as I haveThetestimony on both sides has been fullyconsideredand evaluated,inter alia,in the lightof other evidence I consider reliable, the inherent plausibility of such testimony in thesetting of the surrounding events, and my estimate of the reliability of the witnesses,based on my observation of their demeanor, their spirit of candor and fairness, or thewant of it, as reflected by their overall testimony, and the extent, if any, to which theirtestimony was impeached in other respects"Jack Lombardi in his testimony denied the interrogation, but did not specifically referto the threat.n Appaluccialso testifiedthat on June 30, Jack Lombardi asked him whether he wasgoing to the union meeting that nightAccording to Jack Lombardi, however, Appaluccisometime prior to that meeting had come to him to say that he was planning on going tothe unionmeeting onJune 30 to find out what was going on there That, however, isnot necessarily inconsistent with Appalucci's testimony because both events may haveoccurred.Jack Lombardi also testified that Appalucci was the sort of employee who wouldcome to him to offer information about employees in the plant and what they were doing.That may be. Nevertheless, I am satisfied, notwithstanding Jack Lombardi's denial, thatJack Lombardi through interrogation solicited information from AppalucciconcerningunionactivitiesAppalucci, who had been recalled from his layoff and was working forthe Respondent at the time of the hearing,impressedme by his overall testimony anddemeanoras a credible witness. SYRACUSE TANK & MANUFACTURING COMPANY, INC.5232.Threats(a)As found above, Jack Lombardi on or about June 30, in a conversation withemployee Patterson,threatened in effect to close the plant before allowing the Unionto come in.(b)On or about July 1, Tarky Lombardi, Sr., told employee Appaluoci not toassociate with those on the "picket line," adding that Appalucci could only get introuble if he did so.While driving Appalucci home that night, Lombardi, Senior,after learning that Appalucci had signed a union card, told Appalucci in substancethat he had made a mistake in doing so, that he would have been better off if he had"stuck" with the Company.On a subsequent occasion, not long before Appalucci'slayoff, Jack Lombardi declared himself to the same general effect during a conver-sationinwhich he reminded Appalucci that when work became slack, employeeswere faced with the possibility of layoff.(c)On or about June 30, Tarky Lombardi, Sr., observing Frank Britton at theplant with union cards in his pocket, told Britton that the cards were going to gethim in trouble.Britton asked, "What kind of trouble?"Lombardi said, "If Icatch yousigning upanybody on my property, I will fire you."Brittonsaid he hada right to sign up employees before work, during lunch, and after work.ButLombardi, Senior, responded, "No, not at all on my property, try me and see, youwill be fired " Later that day Jack Lombardi also told Britton that the cards he wascarrying could get him in trouble.i2(d)On Friday, July 1, Britton left the plant early to go south on a honeymoon.Before leaving hetold Tarky,Senior, that he might be late in reporting for workon July 5.Tarky, Senior,gave him permission to leave.On Tuesday, July 5,Britton reported for work at 11:30 a.m.,stillwearing his union button.Tarky,Senior, told Britton he could fire him for being late.When Britton reminded Tarky,Senior,of their conversation beforehe left, Tarky,Senior, stated that neverthelessif he wanted to, he could"fire [Britton] like that" for being late.As Tarky, Senior,made that statement,he pointed to Britton's union button, and added,"You are stillwearing your union button." Implicit in Tarky, Senior's words and action, it isfound,was a warning-so intended by Tarky, Senior,and so understood by Britton-that Britton faced the risk of being fired on a pretext if he persisted in his unionadherence.(e)At quitting time on July 5, Foreman Champaign told employees FrankBritton and Bonnie Lee Terry to go to Jack Lombardi's office.Britton and Terryhad both left early on July 1, and had not been present at the meeting at whichTarky Lombardi, Jr., addressed the employees on the subject of the Union.AtJack Lombardi's office, both Jack and his brother, Tarky, Junior, spoke to Brittonand Terry about the Union for an hour or more in an effort to dissuade them fromcontinued adherence to the Union.Much of what they said followed the line ofTarky, Junior's speech to the employees on July 1.Thus, the Respondent's officialsemphasized that they did not want the Steelworkers, spoke of the strikes the Steel-workers had had at other plants,and pointed up that the Steelworkers could notmake the Respondent pay more than it was paying. But the Respondent's repre-sentative's especially stressed the Company's past policy of retaining employees dur-ing its winter slack period.As appears from Britton's credited testimony,not spe-cifically denied in this respect, Tarky Lombardi, Jr., stated in substance that if theUnion got in,theRespondent would no longer continue that policy, resulting inlayoffs which,but for the Union,would not occur.The remarks last mentionedcontained,it is found,an implied threat of economic reprisal violative of Section8(a)(1).3.Solicitation of employees to withdraw union designation cards(a)On July 1, shortly after the employee meeting that day, Foreman Cham-paign,after ascertaining from employee Nelson Streeter that the latter had signeda union designation card,told Streeter that if he felt that he had made a mistake in11The Respondent'switnesses, Tarky,Senior,and Jack Lombardi,testified that they hadmerely told Britton not to sign up employees on company time, and had added that it wasall right for him to do it on his own time.If so, this,of course,would not haveamounted to an unfair labor practice.However, I believe Britton'sversion to be moreplausible.The Respondent'switnesses did not claim that they had theretofore observedBritton soliciting on company timeMoreover, the record reflects that Union Repre-sentative Litz had instructed employees that, while they must refrain from soliciting onworking time, it was their right and privilege to engage in union activities during non-working time.This,in my view,lends credit to Britton's version. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing so,he could withdraw from the Union.At the same time, Champaign offeredto prepare for Streeter a letter to the Union revoking his union designation. Streeterasked Champaign to give him over the weekend to think the matter over.Afterthe weekend, Champaign asked Streeter if he was now ready to sign the revocationletter.Streeter said he was.Champaign then told Streeter he would have theletter for him after lunch.That afternoon Champaign advised Streeter that he hadbeen unable to see Tarky Lombardi, Jr., and that the matter would have to waitfor another time.Champaign did nothing further, however. It is found thatChampaign's withdrawal suggestion, coupled with his offer of physical assistance,constituted an unwarranted and nonprivileged employer interference with Stree'ter'sstatutory rights.(c)On July 1, employee Marvin Patterson called on Tarky Lombardi, Jr., torequest an advance in pay needed by him for a trip he was to take that weekend.Lombardi, Junior, gave Patterson the requested advance and with it brought up thesubject of the Union.He asked Patterson whether the Company had not been goodto him, and when Patterson agreed that it had, asked, "Well what good is a unionto you?", and then added, "You know you can write in and withdraw your namefrom the Union."Although Tarky, Junior, did not offer Patterson any withdrawalassistance, it is nevertheless found that his withdrawal suggestion, accompanied asitwas by the granting of a benefit, constituted, in the context of the surroundingcircumstances, unlawful solicitation violative of Section8(a) (1).4.Miscellaneous,(a)On June 28 or 29, Jack Lombardi, in a conversation with employee Streeter,after referring to the discharged employees who were "picketing" outside as "trouble-makers" andurging Streeter not to have anything to do with them, told Streeter thatthe Respondentwas planningto have a union of its own within about 6 months,with various resultant benefits to employees, such as hospitalization, paid holidays,and the like.On another occasion, about 2 days later, Jack Lombardi and hisfather, shortly afterlearningthat employees Britton and Terry were wearing unionbuttons, forcefully expressed their chagrin and wanted to know why the employeeswanted ".this particularunion."Tarky Lombardi, Sr., stated that the Respondentdid not want the Steelworkers because it was too big for the Respondent's smalloperation, and suggested that if the employees withdraw their allegiance from theSteelworkers, they "could form a little union of [their] own." 13(b) It had always been the Respondent's practice prior to July 1960, to give itsemployees 2 paid holidays a year, Labor Day and Christmas Day. The employeeshad never been given a holiday on the Fourth of July before.On June 29 and 30,the Respondent posted a notice announcing that the plant would be closed on July 4,1960, and that all men who worked on both the preceding and following workdayswould be paid for the Fourth of July.When asked at the hearing why the Re-spondent decided to grant the employees a paid holiday that year when it had neverdone so before, Jack Lombardi stated at first that it was because Christmas Day in1960 fell on a Sunday.This explanation appears patently implausible since thelegal holiday is celebrated on Monday and there are other generally recognizedholidays such as Thanksgiving Day and Washington's Birthday that are closer toChristmas.Later, Jack Lombardi gave a contradictory explanation, stating it hadsomething to do with the employees' vacation periods, just what is not entirelyclear from his testimony.Still later, Jack Lombardi stated it was simply becausethe Company "was going to close down over that 4th, that was my decision. Therewas nothing behind it, I just decided to pay the 4th of July." I do not credit JackLombardi's various explanations.It isnoted that the Fourth of July holiday wasannounced shortly before Tarky Lombardi's speech to the employees in which hepointed up the benefits employees enjoyed without union organization.Consideringthe timing of the announcement, the state of union organization, and the widespreadantiunion campaign in which the Respondent was then engaged, I infer and find thatthe Respondent granted a holiday at that time as a concrete demonstration to itsemployees that they did not need the Union to gain benefits, and for the purposeof inducing its employees to refrain from joining or to abandon the Union.The1sThe statement to Streeter, accompanied by a promise of benefit, is so clearly violativeof Section 8(a), as to require no further comment or citation of authority.As for thestatement to employees Britton and Terry, seeImperialMachine Corp,121 NLRB 621,629, where the Board found such conduct unlawful interference with employees' statutoryrights. SYRACUSE TANK & MANUFACTURING COMPANY, INC.525Board has consistently held that the grant of economic benefits, including paid holi-days,during an organizing campaign for purposes of such inducement,is violativeof Section 8(a)(1). - See,e.g.,American Freightways Co., Inc.,124 NLRB 146.I find that by each of the acts itemized above, as well as by the totality of itsconduct, the Respondent, through its agents, interfered with, restrained, and coercedits employees in the exercise of rights guaranteed by Section 7 of the Act.D. Discrimination1.PrefatorystatementAs found above, shortly after the start of union organization the Respondentdischarged nine employees and about 10 days thereafter laid off six more-all unionadherents.Among the discharged were all the employees who had first contactedthe Union.Those laid off included most of the outspoken union adherents remaining.There were 57 shop employees when union organization began.Of them, a totalof 29 designated the Union-counting all who signed cards at any time.More thanhalf of those who signed cards were discharged or laid off.No nonunion employeewas discharged or laid off after the union organization began-at least not untilthe hearing herein, some 4 months later.The selection for discharge or layoff of 15 employees with union adherenceas theironlycommon denominator looms as the most striking single fact in thiscase.The mathematical possibility that the selection of the 15 bore no relationshipwhatever to their common interest in the Union, but was simply a coincidenceresulting from the operations of chance, is exceedingly thin.14 It is true that aconclusion of discrimination may not mechanically be bottomed on that considera-alone.The possibility, however remote, that the reflected common denominatorwas one not willed by the employer, but rather a fortuitous byproduct of 'a selectionbased on other and lawful considerations, cannot be ignored altogether. But where,as here, to a showing of such great mathematical improbability, there is added inde-pendent evidence of strong employer hostility to union organization and of con-temporaneous widespread coercive employer conduct designed to frustrate unionorganization, and particularly where, also as here, the discharges and layoffs appearclosely related in point of timing to a critical stage of union organization, thecircumstances combine to provide very persuasive evidence of a discriminatoryplan.Numerous Board and court cases have held as much, some where theevidence to support such an inference of discrimination is not nearly so great asthat in the case at hand.15That is not to suggest of course that on an inferenceso arrived at carries the force of an irrebuttable or conclusive presumption. It isopen to the employer to rebut the presumption by coming forward with a plausible,adequate, and convincing explanation demonstrating that the action taken withrespect to each affected employee, and the timing of such action, was based solelyupon nondiscriminatory considerations.In the last analysis, determination mustturn on which is the more persuasive, the inference of discrimination drawn fromthe circumstances above set forth or the explanations offered to refute it. Inassessing the explanations given, it must also be remembered that the correct standardisnot whether the employeesmight have beendischarged for the reasons given, butwhether theywere.In other words, the question to be answered is this: But for14 On the basisof pure 'chance and eliminatingall other factors, the possibility-in aplant of 57 employees of whom a maximumof 29 are union members-of selecting fordischarge and layoff 15 union members, and no others, is comparable to a blindfolded per-son selecting at random 15 blue marbles from a bowl containing 57 marbles of which29 are blue and 28 whiteThe mathematical possibility of such selection, computed onthe basis of the applicable formula, would be 1 chance out of 284,403See,Uspensky,Introduction to Mathematical Probability (McGraw-Hill, 1937), chapter 1.15 See,e.g,United Butchers Abattoir, Inc,123 NLRB 946, 949;Keco Industries, Inc.,118 NLRB 317, 340; OtisL. Broyhill Furniture Company,94 NLRB 1452;Granite StateMachine Company, Inc,80 NLRB 79, 100;Harold W. Baker, Jr,et al., doing business asHarold W. Baker Company, 71NLRB 44, 59; F. TVWoolworth Company v. NLRB x121 F. 2d 658, 661 (CA2) ; N.L R.B v. Sandy Hill Iron & Brass Works,165 F. 2d660, 663 (CA. 2) ,NLRB v. Electric City DyeingCo, 178 F. 2d 980, 982 (C.A. 3) ;N L.R B. v W. IT Nabors,d/b/aW. CNabors Company,196 F 2d 272, 275-276(C A5),;Montgomery Ward & Co v NLRB.,107 F 2d 555, 559 (C A7) ; N.L R B. v.IV C. Bachelder, Receiver for Hoosier Veneer Co.,120 F 2d 574, 578(C.A. 7) , N L.R B v.Chicago Steel Foundry Company,142 F. 2d 306 (C A, 7);N L R B: v Earl I Sifers, d/b/aStifers Candy Company,171 F. 2d 63,,66 (C.A.'10).. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir union adherence, would the employees have been let go at that particulartime? 1sHaving stated the general principles that must guide decision here, .I now turnto a consideration and evaluation of the explanations the Respondent advances forthe action it took.Since, as will later more fully appear, the issues in the dischargecases are somewhat different from those in the layoff cases, I shall consider themseparately, taking up the former first.2.The Respondent's contentions concerning the discharges on June 27 and 28a. In general, consideration of the Respondent's claim of economic necessityThe Respondent, defining its position at the hearing's opening, stated that each ofthe nine employees discharged on June 27 and 28 was let gobothfor (1) cause(dissatisfaction with their work performance or conduct) and (2) economic reasons(lack of work and -a need to reduce the working force). It will be recalled thatlack of work was the only reason given the seven employees who were dischargedon June 28.On the other hand, no mention of lack of work was made to Allenand Berrian at the time of their discharge the day before. Indeed, if the elderTarky Lombardi's testimony is to be accepted, Allen was given no reason at allfor his discharge; this in itself would be a suspicious circumstance, for an employerwho discharges an employee on lawful grounds is not normally reluctant to statehis reasons.The Respondent's witnesses-perhaps because they felt they were on insecurefooting-did not at the hearing consistently maintain the Respondent's openingposition that economic necessity flowing from a shortage of work was a primaryfactor in its discharge decision. Jack Lombardi, the Respondent's principal witness,who asserts that he was the one who made the discharge decisions, was particularlyvacillating in his testimony on that point.Thus, he testified at one place, withrespect to Allen, that lack of work, though not a major factor in his discharge, wasone he nevertheless took into account.And with respect to Berrian, "If I hadplenty of business, I think I would have kept Berrian on, because he was a skilledoperator."But elsewhere in his testimony he inconsistently stated that when hemade his decision to discharge Allen and Berrian he "had not thought about economicreasons." 17With respect to the seven employees discharged on June 28, JackLombardi's testimony was no less variable.Thus, we find him at different placesin his testimony stating variously (1) that his discharge action at that particulartime was prompted primarily by a falling off in available work; (2) that theeconomic factor wasnota "major reason" for letting the men go; and (3) that:"The 7 men that I discharged on that day, even if I had orders, I wouldn't havekept on."The Respondent in its brief, however, presses the claim that it was primarily im-pelled to release the nine employees when it did because of an economic need atthat particular time to effect a reduction-in-force.The Respondent relies on thetestimony of Jack Lombardi to that general effect-which was as follows:About the first week of June 1960 (Lombardi testified) he took over the task ofmaking up the payroll, previously handled by his brother, Francis, who had left ona leave of absence.On examining the records, he was "amazed" to discover thatthere were 11 more men on the shop payroll than at the same time in 1959. Hethen checked sales and found that for the month of June the 1960 figures wererunning fairly close to those of 1959.This led him to the conclusion that therewas a "weak spot somewhere" and he started paying closer attention to plant opera-tions.Beginning about the first week of June, he began to watch the payroll verycarefully to see if he could justify keeping so many more men. Later in June, whenitbecame evident that the June 1960 business would not exceed that of June 1959and that the backlog of orders was falling off, he decided it would be necessary tolay off excess people.He made that determination (Lombardi's testimony con-16As stated by the court inElectric City Dyeing Co , supra,at page 993, "It mattersnot that for reasons apart from union activity an employee deserves summary dischargeif as a fact the reason was union activity."17Moreover, as will later appear, Jack Lombardi's specific account of what he says led'directly to his determinations to discharge Allen and Berrianis such asto exclude theeconomic factor as a contributing consideration.That is true also of the testimony ofTarky Lombardi, Sr., who-as will also later more fully appear-asserts contrary to hisson, that it was he who initiated the discharge of Allenand Berrian,and for reasonsquite different from those his son would have believed. SYRACUSE TANK & MANUFACTURING COMPANY, INC.527tinued) approximately 2 weeks before the end of June. Shortly, thereafter, about aweek and a half or so before June ended, he went over the records of his employees,and at that time made his decision as to the particular individuals to be laid off,basing that decision on considerations of relative productivity, seniority, and sta-bility-by the last he meant "how much time [employees) had taken off."In its critical respects, I do not credit Jack Lombardi's testimony as above setforth-and this largely for the reasons that follow:1. Jack Lombardi had little reason to be "amazed" at the beginning of June 1960,that the payroll showed 11 more employees than for the comparable period in1959-55 as against 44.Up to that time, the Respondent's 1960 business volumehad far exceeded that of 1959. For May 1960, the' month just ended, it had beenabout 21 percent higher than for the corresponding month in 1959-$212,305 asagainst $175,930. In June 1960, the Respondent's business volume was still on theupgrade, though tapering off in its rise.For the full month, it amounted to $216,128,some $4,000 more than for the preceding month. It is true that the June 1960business was just about equal to the business that had been done during the samemonth in 1959 ($216,169).But a significant fact not mentioned by Jack Lombardiis that in June 1959 the Respondent had found it necessary to enlarge its comple-ment of shop employees from 44 at the beginning of the month to 51 by the middleof the month.2. In any event, the Respondent's record of hirings in June 1960 contradictsJack Lombardi's present claim that he was concerned throughout that month aboutan excess number of employees. In June 1960, the Respondent hired some seven ormore new employees, of whom at least four were shop employees-Stefan Szejd, awelder, hired June 14; Lawrence Bella, a welder, hired June 20; Nelson Streeter, alaborer, hired June 21; and Walter Youngs, a riveter, who was hired on June 22but did not start work until June 27.18As a result of such new hirings, and aftersubtracting voluntary quits, the Respondent actually enlarged its shop payroll bytwo-and this during the very period Lombardi now says he was anxious to reduce it.3.According to Jack Lombardi's testimony, he made both his determination toreduce the work force and his selection of those to be let go more than a weekbefore the actual discharges. If accepted, this would fix the time at a point beforethe beginning of the employee organizational efforts, and thus destroy any possible,inference of discrimination.But Jack Lombardi's testimony to that effect is clearlyat odds with the Respondent's conduct in continuing to add to its payroll until thevery day the first discharges occurred.Moreover, it is discredited by Jack Lombardi'sown contradictory testimony elsewhere given, as well as by his father's. It appeamfrom such other testimony that the discharge determinations as to Allen and Berrianwere made on Saturday, June 25, and as to the seven others on the evening beforetheir discharge.4. In his testimony, Jack Lombardi implies that he checked the records ofallemployees before making his selection of whom to let go. But there is evidence tothe contrary.Thus, Tarky Lombardi, Jr., who has charge of the Respondent'spersonnel records, testified that his brother, Jack, first asked him for the timecardsand other records pertaining to the discharged employees onthe evening of June 27.This was done, according to the testimony,afterthe final discharge decision wasalready made. Jack askedonlyfor the records of the seven employees who wereto be discharged the next day; he did not request the records of any employee notnamed in the complaint.As appears from Tarky, Junior's further testimony at onepoint of his cross-examination, Jack explained when he called for the records thathe "wanted to know just whether or not they had anything against them."Whathas just been said serves to contradict Jack Lombardi's assertion that the dischargeswere the result of a reduction-in-force selection arrived at through a relative applica-tion of objective criteria.Rather, it strongly suggests a fixed predisposition to getrid of the specific employees in any event and a search for a pretext on which torationalize such action.195.The Respondent's claim that lack of work impelled its decision to discharge thenine employees at the particular time it did is further impeached by the followingconsiderations:1eThe remaining newly hired employees were apparently drivers1e Along the same line, it is to be noted thaton cross-examination, Jack Lombardi con-ceded he did not know the seniority status of the seven men discharged on June 28 untilafter he had already decided to let them go ; further that employee absences and late-nesses were not a significant item in his discharge decision. It will be recalled that ondirect Jack Lombardi testified that these were two of the three criteriahe used in makinghis selections 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Of the nine employees discharged on June 27 and 28, three-Allen, Berrian,and Szejd-were welders employed in the Respondent's tank section. Far from re-flecting a shortage of work, the payroll records in evidence show an overabundanceof work for welders in that section during the week in which the discharges wereeffected, and during the preceding week as well. In addition to the 3 employeesnamed, the Respondent had 12 welders in that section.During the week beginningMonday, June 20, the last week that Allen and Berrian worked, five of them workedovertime on 5 days, one on 4 days, three on 3 days, and three on 1 day; in additionnine welders worked 5 hours on Saturday, an overtime day.20During that sameweek, Szejd worked overtime on 4 days, plus Saturday, and Allen on 2 days 2iDuring the week beginning Monday, June 27-the week when the dischargesoccurred-four welders worked overtime on 5 days, one on 4 days, one on 3 days,two on 2 days, and two on 1 day 22 Szejd worked overtime on Monday, June 27,the day before he was discharged, assertedly for lack of work.(b)The remaining six employees discharged on June 28, with lack of work asthe reason assigned, worked in the Respondent's culvert pipe section. In that sec-tion, the payroll records do not reflect extensive overtime work-though there wassome-during the 2-week period starting on June 20 and ending July 1.23Thisshould be noted, however: Of the six employees so discharged, four-the two Millsbrothers, Briggs, and Youngs-worked as riveters.24On the same morning that theywere told they were no longer needed because of lack of work, the Respondentassigned to riveting jobs three other employees who had theretofore worked asloaders and laborers and were inexperienced in riveting work. It may be that theRespondent anticipated at that time that riveting work would further fall off, asindeed it did later on.Even so, the fact that the Respondent chose that particularmorning to release employees for whom work was then still available while sub-stituting untrained employees in their place, indicates that the Respondent was movedto take accelerated action by considerations other than a then existing bona fideneed to dispense with employees no longer needed.6.Other factors impairing the validity of the Respondent's economic reduction-in-force defense have already been mentioned.Thus, in contrast to the Respondent'snormal policy of effecting reductions-in-force by way of temporary layoff, the em-ployees here weredischarged.Thus, too, in contrast to the Respondent's usual prac-tice to effect such reductions at the end of a workweek, the employees here weresummarily discharged in the middle of a workweek and the beginning of a workday.The Respondent's departure from its normal reduction-in-force procedures reflectsan anxiety and animosity more reasonably explainable by the Respondent's fearof the recently instituted union organizational campaign and enmity toward thoseresponsible for it than by a sudden need to curtail its operations at that particulartime.On all the evidence, I reject as neither credible nor persuasive the Respondent'scontention that it was impelled to discharge the nine employees when it did becauseof legitimate economic considerations necessitating a reduction-in-force at thatparticular time. I find the explanation so offered insufficient to overcome the infer-ence of discriminatory motivation arising from the circumstances summarized inthe subsection of this report immediately above. It may well be that the Respondentbelieved at the time that a layoff for legitimate economic reasons would soon benecessary in any event.But acceleration of a layoff ultimately necessary is no lessdiscriminatory where, as here. its timing and selection indicates a purpose to check-mate union activity.As the Board stated inKeco Industries, Inc., supra,"it is asmuch an unfair labor practice to hasten a layoff for the purpose of influencing orforestalling union activity as it is to engage in any other form of unfair laborpractice."Nor does it matter that some of those let go might soon have been20Although Jack Lombardi sought to leave the impression that overtime work wasstandard at the Respondent's plant even during slow periods, the documentary evidencedoes not bear him out.Moreover, Foreman Zack of the tank section testified that theRespondent's normal workweek is 40 hours unless there was work to be rushed out, andthat during the Respondent's slack periods employees did not usually work overtime21Allen testified without dispute that on the last day he worked, Friday, June 24, hehad been asked by Foreman Zack to work overtime, but that late that day Foreman Zacktold him to go home at the regular time, even though he then had unfinished work22Apparently the shop was closed on Saturday of that week, the first day of the Fourthof July holiday weekend."The records in evidence do not go beyond the latter date.24During the early part of June, the Respondent ran four, riveting machines; with tworiveters working as a team on each. SYRACUSE-TANK & MANUFACTURING COMPANY, INC.529caught.in a nondiscriminatory layoff.That goes to the remedy,not to the sub-stantive violation.b.Consideration of the Respondent's contention that the discharges were for cause'Set forth below are the Respondent's asserted bases for discharging 'each of the-subject employees, and an evaluation thereof in the light of other record evidence.The specific reasons the Respondent now advances for the discharges will be furtherevaluatedwith specific reference to the issue of discrimination and conclusionsdrawn on that issue, in a later subsection of this report.(1)As to Albert Allen and Samuel BerrianAs found above, Allen and Berrian were discharged when they reported for workon Monday, June 27, their first workday following the initial distribution of unioncards.As will appear below, the Respondent's discharge decision was made jointlyas to both of them.Allen and Berrian usually rode to work together, and wereknown to be closely associated.About a month before their discharge, they hadboth absented themselves from work for several days to look for other jobs. JackLombardi at that time promised Barrian a raise, later granted, if he would return towork.Lombardi made no similar commitment to Allen, who had shortly beforereceived an automatic wage increase, but nevertheless welcomed his return to work.Albert Allen, a welder on septic tanks, was hired on January 25, 1960.At thetime of his discharge, he had greater seniority than four other welders retained in theRespondent's employ.As shown above, there is a conflict between Allen and TarkyLombardi, Sr., as to what, if anything, he was told at the time of his discharge, aconflict which I do not resolve.Thereafter, different reasons were given him byTarky Lombardi, Jr., and by Jack Lombardi.The former told Allen that he hadbeen fired for coming in drunk on the day of his discharge; the latter, that he hadbeen fired because of his absentee and lateness record.The drunkenness claim(denied by Allen and not proved by the Respondent) was not reiterated at thehearing as a reason for the discharge.The Respondent in its opening statement didrefer to Allen's absentee and lateness record.But, except for Jack Lombardi'spassing reference (adverted to below) to the fact that Allen had missed 3 days ofwork in May to look for another job, the Respondent's witnesses did not in theirtestimony allude to Allen's absentee record as a contributing reason for his discharge.Allen's lateness record was not cited by them at all.At the hearing, the Respondent's witnesses urged a number of other reasons notpreviously stated, as purported justification for Allen's discharge.Some of themrequire only brief mention as they are not pressed by the Respondent in its brief.Thus, lack of work was cited as one, but that is clearly not credible.For, as hasbeen seen, the Respondent's records show that there was substantial overtime workfor welders at the time.Another, stated by Jack Lombardi, was that Allen was nota highly skilled welder.But on the work Allen did, he was not required to be-as isevident from the testimony of the Respondent's own witnesses 25Stillanother,stated by Tarky Lombardi, Sr., was that Allen refused to work on Saturdays, butthe Respondent's own records belie that assertion.26The Respondent now relies almost entirely on the testimony of Jack Lombardi,as summarized below to support its claim that Allen was discharged for cause. JackLombardi states that it was he alone who made the discharge determination, although,as will be seen below, his testimony to that effect is in direct conflict with that of hisfather, Tarky, Senior.Jack Lombardi testified that he made his final decision to discharge Allen onJune 20 or 21. The discharge determination, he says, was "precipitated" by thefollowing series of events: In the latter part of May, Allen's foreman had com-28As Jack Lombardi's testimony shows, the Respondent employed three classes ofwelders-skilled,mediocre, and apprentice welders.Those in the middle group wereassigned to simpler tasks.Allen worked on septic tanks.Tarky Lombardi, Sr., concededthat one did not have to be a skilled welder to work on septic tanks and that Allen wasable to perform such work satisfactorily.Further, Allen's foreman, Zack, testified atone point-though his testimony on this as on other matters was variable-that he foundno fault with the quality of Allen's work.2eThe payroll records reflect that Allen worked every. Saturday in June except onJune 25.Allen testified that he had beenaskedto work on Saturday, June 25, and hadagreed to do so, but that late Friday afternoon Zack told 'him not tocomein.Allen'stestimony in that respectis undisputed.624067-62-vol.183-85- 530'DECISIONSOF NATIONAL LABOR RELATIONS BOARDplained that Allen was not producing as he should.At that time, also, Allen hadmissed 3 days of work while looking for another job and had also expressed dis-satisfactionwith his wages.Shortly thereafter this was about a month beforeAllen's actual discharge-Allen had been observed walking out of the plant with5 or 10 pounds of welding rods contained in a glove attached to his belt. Finally-on June 20-his father, Tarky, Senior, had told him that he had seen Allen leavingthe plant with a small tank under circumstances more fully to be stated below.Right there and then, testified Jack, "I made up my mind that that would be the lastday [for Allen] and when he came in, I was going to tell him the next day." Allen'sdischarge aweek later,Jack Lombardi would have it believed, was a direct resultof that decision.But the explanation for the discharge thus given by Jack Lombardi does notwithstand the test of close scrutiny.The foreman's complaint about Allen's produc-tion occurred in May and Jack Lombardi makes no claim in his testimony that therewas any recurrence of such a complaint during the remaining period of Allen's em-ployment.27The significance of this assigned reason loses force when it is con-sidered that the complaint was made more than a month before Allen's dischargeand that thereafter the Respondent welcomed Allen's return to work followingAllen's several days' absence to seek another job.What has just been said appliesequally to Lombardi's claim that he considered Allen unsuitable as an employeebecause Allen had expressed dissatisfaction with his wages.This, too, occurredbefore Allen's return to work at the end of May.The welding rod incident also occurred a month or more before Allen's dis-charge.28The Respondent does not affirmatively charge that Allen was attemptingto steal welding rods at the time, although it suggests as much.Welders carrywelding rods in gloves attached to their belts. It is undisputed that when Allenwalked out of the plant to the car with the welding rod glove ,still attached to hisbelt, he did so openly and without attempt to conceal by coat covering or otherwisethe rods on his person.Allen insists he merely forgot to remove the glove and firstdiscovered he had it on when he sat down in the car, about the same moment thatTarky Lombardi, Jr., approached him to call it to his attention.Whether that isso or not, I need not decide. It is clear in any event that the Respondent did notthen view Allen's conduct as a dischargeable offense.When the incident occurred,the Respondent seemingly accepted Allen's explanation, and made no particularissue of it with him.Significantly, the Respondent in its opening statement, whilereferring to numerous other alleged derelictions on Allen's part as reasons for hisdischarge, made no mention at all of this particular incident. It seems to have beenadded as an afterthought and then ballooned into an importance not given it before.That brings us to the tank incident which Jack Lombardi claims sparked thedischarge decision.Except for the date of the occurrence, the facts in the mainare not substantially in dispute.As to the date, I accept Jack Lombardi's versionthat it happened on June 20 29 The facts are these: On January 20, Allen, whoseregular quitting time was at 3:30 p.m., clocked out at 2 p.m., and then remained inthe plant for the purpose of makingon his own time asmall gasoline tank he neededfora car he used in stock car racing.Allen worked on the gasoline tank openly inthe plant, using the Respondent's materials.On his way out of theplantwith thecompleted tank, he was stopped by Tarky Lombardi, Sr., who demanded to knowwhat he was doing with the tank.Allen told him.He also made clear that heintended to pay for the materials he had used.Allen actually did later pay forsuch materials.30Tarky, Senior's specific complaint to Allen at the time was that21 Other evidenceindicatesthat the foreman's complaintactually occurred earlier thanMay.Jack Lombardi conceded that he had no recollection of speaking to Allen about aproduction complaint in May.He did recall speaking to Allen on that subject the previousMarchAllen's foreman,Zack, testifiedthat he complained about Allen's production-tohis superiors,not to Allen-about a month after Allen started working and again aboutMarchZack stated at one point of his examination that he could not recall making anyfurther complaint after thatLater, however, he said he did, vaguely fixing the timeabout 2 weeks before Allen's discharge ; but his testimony to this effect lacked conviction,appearedto me when given to be improvised, and is not credited21Allen fixed the date of this incident as about a month and a half before the dis-charge; he did not otherwise dispute the occurrence2DAccordingto Allen,this incident occurredon a Saturday in late May or early JuneBut though claimingto have documentaryevidenceto that effect, Allen failed withoutplausible explanation to produce such evidence.80 Allen's testimony to that effect is corroborated by Jack Lombardi and Tarky Lombardi,Sr.Although Tarky,Junior,testified that hedid not believe Allen actually made suchpayment, I do not accept his testimony SYRACUSE TANK & MANUFACTURING COMPANY, INC.531Allen, if he wanted to work, should work for the Company, not for himself.TheRespondent makes no claim now that Allen's conduct involved any theft or moralwrongdoing.As statedin its-brief, its specific complaint arising from this incidentnow is that Allenpunched out early without permission.But the record evidencedoes not establish that to be so.Allen testified that before making the tank he spoketo his foreman, Zack, and through Zack obtained Jack Lombardi's permission tomake the gasoline tank on his own time.Allen's testimony as to his conversationwith Zack stands undenied and is accepted.In,the light of what has been said, I am unable to believe that Jack Lombardiwas actually moved to discharge Allen by reason of the tank incident or the preced-ing events recited by him.Moreover, Jack Lombardi's testimony does not ade-quately explain why, if he made his final discharge decision on Monday, June 20,as he now says, he waited until the following Monday before carrying it out.Lombardi testified at first that he intended to fire Allen on June 21, later that heintended to doso onFriday, June 24, the end of the week. But he did nothing oneither date.The only explanation he was able to offer was that he had left the plantearly on June 24 to play golf, and that his brother, Tarky, Junior, the- only otherperson who he says could have prepared Allen's final paycheck, also was not inthe plant that day. I regard that explanation as patently incredible.Tarky,Junior's testimony shows that he did not learn until Saturday,. June 25, thatAllen and Berrian were to be fired. If in fact Jack Lombardi had made his finaldischarge decision on the preceding Monday, I think he would have told his brotherof it long before he left to play golf on Friday.Besides, the record shows thatTarky, Senior, who actually effected the discharge, was present in the plant all dayFriday.Further, as has already been noted, Jack Lombardi's account as to what pre-cipitated the discharge, and as to the date the decision to fire Allen was made, is atsharp variance with his father's.Contrary to his son, Tarky, Senior, testified thatitwas he who first suggested the discharge of both Allen and Berrian at a plantmeeting with his sons on Saturday, June 25.The tank incident, Tarky, Senior,testified at one point, "had nothing to do with [Allen] being let go," although hethereafter amended his testimony to say that "it helped."Tarky, Senior's accountof what immediately led up to the discharge decision was this:Saturday morning I was in the back sweeping the shop and by Sam Ber-rian ['s place] I find fifty cans of Budweiser beer, and that's when I walk back tothe shop and said [to his sons], "Get rid of Sam and Allen."Just why the discovery of the empty beer cans should have led Tarky, Senior, todecide to discharge Allen along with Berrian, Tarky, Senior, did not explain.The Respondent's witnesses discredit themselves and each other.On all theevidence, I reject as not credible the shifting and contradictory explanations ad-vanced by the Respondent for Allen's discharge.The true reason must be soughtelsewhere and is to be found, I am convinced, in the Respondent's opposition to hisunion activities.But that is a subject I defer for more detailed discussion in alater portion of this report.Sam Berrian, employed in September 1956, was one of the oldest employees inthe plant, outranking in seniority all but 2 of the 15 welders in the Respondent'semploy at the time of his discharge.The Respondent admits it considered Ber-rian one of its three most highly skilled welders and usually assigned him to themore difficult welding tasks.Berrian normally was assigned to welding work ona tank known as an Obround 275, a job for which a piecework rate was established,but when ^Obround 275 work was not availablehe was assignedto other weldingwork carrying an hourly rate. In addition to the automatic pay increase which allemployees receive at the end of a 90-day probationary period, Berrian receivedtwo merit hourly rateincreases,the last one on May 31, 1960, less than a monthbefore his discharge.Jack Lombardi testified-oppositely to his father-that healone wasresponsiblefor the determination to dischargeBerrian.According to Jack, Berrian had provedhimself over the course of years to be an undesirable employee for a variety ofreasons.One reason was his production. Jack conceded thatBerrian'sproductionwas high on the 0bround tank (for which piecework records are maintained), buthe asserted that Berrian was a low producer when he worked on hourly rated jobs(an assertionnot verifiable by individual production records)-this, stated Jack,had been true throughout the 4-year period of Berrian's employment.Further,according to Jack, Berrian, though a skilled welder, had on various occasions duringthat 4-year period "ruined" tanks on which he was working; the last such incidenthad occurred about a week or two before Berrian was discharged.fied Jack, "as long as[he] could remember," Berrian had missed workat least 1 532DECISIONSOF NATIONAL LABOR RELATIONS BOARDday a week.In addition,there had been various occasions during Berrian's periodof employment when the reported aggregate piecework count on Obround tanks(that is, the count submitted by Berrian and the two other welders performing suchwork),had exceeded the actual total produced by all Obround welders that day;this, Jack stated on cross, created a "suspicion"on his part that Berrian had in-accurately reported his individual count, although he had no proof that that wasS0.31Also, stated Jack,ithad been reported to him that there were complaintsfrom other employees that Berrian was taking the better tanks to work on; thisalso "had been going on for years."Another reason for his discharge decision, saidJack,was that Berrian had expressed dissatisfaction with his wages and had statedhe was looking for another job; this had occurred in late May, shortly beforeBerrian received his last merit increase.At a subsequent point in his testimony,Jack Lombardi thought of still another reason("As I am talking these things comeback to me")-that he had received reports(from undisclosed sources) "off andon since[Berrian]came on the job" that Berrian was drinking on the job. JackLombardi had never himself observed Berrian drinking,however; nor did the Re-spondent produce any other witness who had.Assuming that Jack Lombardi actually found fault with Berrian for the reasonshe states,the question nevertheless remains:Why, after tolerating Berrian's as-serted shortcomings for a period of 4 years,and after having less than a monthbefore given him a raise to induce him to stay,did the Respondent suddenly onJune 27,1960, find Berrian no longer tolerable as an employee?For this, JackLombardi had a ready answer.Berman,despite his faults, had been retained forseveral years,principally because he was an excellent welder on Obround tanks;skilled welders were hard to come by; and he could not be replaced.Then in thespring of 1960 the Respondent had become aware of, and had ordered, an auto-matic welding machine specifically designed to weld Obround tanks.Based on prom-ises of the manufacturer,testified Lombardi,he expected delivery of the new weld-ingmachine about July 1.For that reason,and because work was then slow,particularly on the Obround tanks, he thought the opportunity ripe to get rid ofBerrian.I do not credit Jack Lombardi's explanation as stated above. It is quite truethat onApril 8,1960, the Respondent had placed an order for an automatic weld-ing machine with a request for delivery within 60 days.But the record also showsthat the welding machine was not actually delivered to the Respondent until theend of September 1960,and even at the time of the hearing was not yet ready foroperation.In view of the actual delivery date of the machine,months later, Icannot'accept as credible Jack Lombardi's testimony,unsupported by documentaryevidence,that in late June he had definite assurances from the manufacturer thatthe machine would be deliveredby July1.I consider it significant also that JackLombardi to induce Berrian to stay had given him a raise as late as May 31, at atime when the welding machine was already on order for nearly 60 days, the origi-nal requested delivery time.Moreover,accepting Jack Lombardi's assertion thatthere was little Obround tank work in late June-the busy season for that work beginstoward the end of summer-the fact is, as Jack Lombardi's testimony shows, thatthe Respondent also had little,if any, such work at the end of May.Yet at thattime Jack Lombardi gave Berrian a wage raise to induce him to stay on. JackLombardi's testimony that work was slow when Berrian was discharged has alreadybeen discredited.As shown above, the Respondent'swelders were then performingsubstantial overtime work.Apparently not content with the explanation discussed above,Jack Lombardialso, offered another and somewhat conflicting one to account for the timing ofBerrian's discharge.He stated that about a week or two before Berrian's discharge,Berrian had"ruined"a 300-gallon tank;that a report to that effect had come to himduring the week of June 20; and this directly induced his final decision to dischargeBerrian.On that point,Jack Lombardi testified on cross-examination:I think the report came in to me the following week[after the tank spoilage]which would be the week of the 20th,and at that time I had this report aboutMr. Allen, and I knew that these two drove together....I said to myself,well that's the last week for both of them.Asked what Allen's and Berrian's driving togetherhad to do with the discharge,Jack Lombardi replied:at Foreman Zack, who corroborated Jack Lombardi on this point,also conceded thatBerrian was not necessarily responsible for the miscounts."I can say specifically,"testi-fied Jack at one point,"that every man either lied or tried to cheat." SYRACUSE TANK & MANUFACTURING COMPANY,INC.533Idon't know, but the thought occurred,to me, and you may say its like, youhave the same kind of apples in one barrel [by. that, he later said, he meant"rotten apples"].That's what crossed my mind, but I made up my mind thatweek.Although I believe, but for reasons different from, those implied by the witness,that Jack Lombardi viewed Allen and Berrian as "rotten apples" and tied themtogether when he decided to discharge them, I do not credit Lombardi's testimonythat the tank spoilage was the actual motivating reason for the discharge decision.Lombardi could not have regarded it as a critically serious event at the time; his owntestimony shows he did not speak to Berrian about the incident, much less criticizehim for it.Neither did Berrian's foreman, so far as appears.As the evidenceshows, there had been other occasions duringBerrian's longemployment when hehad spoiled tanks, but the Respondent had not considered this either a reason fordischarge or a block to wage increases.Moreover, if Jack Lombardi, as he says,decided during the week of June 20, to discharge Berrian for that reason, it isdifficult to understand why he waited until the beginning of the following weekto do so.As to that, Jack Lombardi offered thesameexplanation as he didinAllen's case.But for reasons already stated, I do not believe him.As in Allen's case also, Jack Lombardi's testimony is in substantial respectscontradicted by that of his father.Tarky, Senior, testified that the decision todischarge Berrian along with Allen was made on Saturday, June 25, and thatitwas he who suggested that action.He was prompted to do so, he testified, whenhe came across Berrian's scrap barrel and found in it a large quantity of emptybeer cans which "gave [him] the idea that [Berrian] was drinking on the job."The reason assigned by Tarky, Senior, impressed me as no more credible than thereasons stated by his son.Tarky, Senior, admitted that he had never himself seenBerrian drink on the job.Even assuming he found the beer cans, as he says,I do not think that under normal circumstances, he would have acted on assumptionalone, and, without further investigation, have summarily discharged -a highly skilledwelder such as Berrian who had never given any actual evidence of drinking onthe job.Moreover, if that were his reason, I think he would have let Berrian knowit at the time of the discharge. But he did not.On all the evidence, I am satisfied that the Respondent's true motivation fordischarging Berrian is not to be found in the reasons the Respondent now gives,but was rooted, rather in the same considerations that led it to discharge Allen atthe same time.(2)As to the seven employees discharged on June 28Ihave already considered and rejected the Respondent's contention that theJune 28 discharges resulted from a reduction-in-force necessitated at that particulartime by lack of work. It will be recalled that lack of work was the only reasongiven the seven employees let go on June 28.At the hearing, however, theRespondent contended that they were also discharged for cause, and it is to thiscontention that I now address myself.The Respondent does not dispute that itsfinal dischargedecisionwas made as to all seven employees at the same time. Sincethe action was taken on a group basis, the Respondent's motivation must be appraisedon the same basis.Before doing so, however, I shall review and evaluate theRespondent's specific contentions as to each of the employees in this group.Stefan Szejd, an apprentice welder, was hiredon June14, 1960, but had seniorityover another apprentice welder, Lawrence Bella, who though hired a week later,was retained.The Respondent contends that it discharged Szejd for lack of work,poor performace of work, low production, and because Szejd had notified JackLombardi about a week before that he would be required to attend Army ReserveTraining for a period of 2 weeks starting July 23.According to Jack Lombardi,Foreman Zack recommended Szejd's discharge within a week after Szejd startedwork on the ground that he could not make the grade as a welder; Zack testifiedsubstantially to the same effect.The claim of lack of work has already been discredited.As found above, theRespondent's welders were called upon to perform substantial overtime during theweek of Szejd's discharge; Szejd himself had worked overtime the day before hisdischarge and on 5 days in the preceding week. If Szejd was less than expert asa welder, the Respondent had no reason to expect otherwise, for it was aware whenithired him that he was just out of welding school,and, asZack conceded, it takestime for a new welder to develop skill and speed. Jack Lombardi admitted thatBella,who was retained, was also not yet a good welder ad still in thelearningprocess at the time.When questioned specifically about the quality of'Szejd'swork, .5534-DECISIONS OF NATIONAL LABOR RELATIONS BOARDZack testified, "I don't recall.any seriouscomplaintagainst him,well I reallydon't know."Nor could Zack recall evercomplainingdirectly to Szejd about thequantity of his work.Thoughstatingthat Szejd was "belowaverage" on production,Zack agreed that by this he meant that Szejd's productionwas less thanthe averageforallwelders,not less than averagefor apprentice welders.Later, Zack testifiedthat he would not have recommended Szejd's discharge if only Szejd's work per-formance was involved; what really prompted his recommendation,he said, wasthat Szejd wouldleave his machine on'occasionsto speak to other employees. Zackat thesame timeconceded, however, that although it was his responsibility as aforeman tosee that employees stayed with their work, he never spoke to Szejd,much less reprimanded him, for leaving his machine or talking to others. Sig-nificantly, too, Jack Lombardi did notin histestimony include this added complaintas a basisfor Zack's discharge recommendation or for his own discharge decision.The admission of the Respondent's witnessesthat they never criticized or com-plained directly to Szejdservesto discredit their testimony that they were dissatisfiedwith his work performance and discharged him for that reason. But that is not all.On Friday, June 24, Szejd, as appears from his credited testimony had a conversationwith Zack in which he told Zack that Jack Lombardi had promised him a raise if hiswork came up to the standard of others and asked Zack what he thought of hiswork.Zack expressed his own satisfaction with Szejd's work, but stated he knewnothing about a promisedraise.He added, however, that he would find out aboutitand letSzejd know.Zack's commentsat that time are scarcely consistent withthe 'Respondent's claim that a discharge recommendation made by Zack was thenawaiting action.Moreover, if, as Jack Lombardi claims, he 'acted on a dischargerecommendationwhich Zack had made on or about June 20, it is difficult to understand why Lombardidid nothing that week, but waiteduntilTuesday of the' following week to effectthe discharge.What has just been said also serves to discredit Jack Lombardi'sassertionthat his discharge determination was influenced in part by knowledge thatSzejd would have to be absent for Army Reserve Training late the following month.Jack Lombardi evidently did not regard thisas seriouswhen he learned of it thepreceding week.He admitted that when Szejd first told him of the anticipatedabsence, he made no comment and interposed no objection.On all the evidence,I find the reasons given by the Respondent for Szejd's discharge most unpersuasive.William Arroway,32 hired on June 7, 1960, did general labor work in the culvertdepartment under Foreman Rene Champaign.He was senior in service at thetime of his discharge to at least one other laborer who was retained.Arroway didnot appear as a witness and the Respondent adduced little specific evidence as tohim.Jack Lombardi and Champaign testified that Arroway was originally hired towork on 'a riveting machine, but after several days work as 'a riveter he was foundunable to handle that job.Their testimony in that respect, however, is unsupportedby documentary evidence, presumably accurate and complete, which the Respondentoffered in another connection,listing allemployees who had worked on rivetingmachines between May 2 and July 2, 1960; Arroway'snamedoes not appear onthat record.At any rate, it is quite clear that Arroway's failure as riveter, evenif it be assumed, was not considered a reason for his discharge, forhe was admittedlyretained in the Respondent's employ for work in other capacities.The only otherevidence offered as to Arroway was Champaign's conclusory characterization of himas a "poor worker."Champaign amplified this only by stating that Arroway wasa poor worker because he "didn't want to work," but cited no specific exampleto support his generalized testimony.Champaign also testified, though no suchtestimony was given by Jack Lombardi, that he recommended Arroway's dischargeto Jack Lombardi about a week or more before June 28. It is noted that in thecaseof each of the nine discharged employees, except Youngs, the foreman of theaffected employee testified that he made a discharge recommendation at a timeshortly before the Respondent could possibly have learned of union activity.Thevery uniformity -in pattern makessuch testimony highly suspect.Charles Meeker, hired on May 3, 1960,was classifiedas a laborer and worked ona cutting machine inthe culvert department.According to Foreman Champaign,there was only one other employeein that departmentcapable of doing that work,and that manwas more valuable as a riveter. Jack Lombardi testified he decidedto discharge Meeker primarily because of his poor production.He also cited ascontributing considerations thatMeeker was frequently absent from work, had agarnisheeorderagainst his ^ wagesfiledwith the Company, and hadonce ruinedsome sheetsof steel bycutting theminaccurately.,Meeker, although frequentlyN Arroway did not appear as a witness SYRACUSE TANK & MANUFACTURING COMPANY, INC.535tardy, was actually absent only 1 day during the period of his employment.Otherevidence discloses that garnishee orders involving the Respondent's employees arenot uncommon and had never theretofore been considered cause for discharge.Besides, it is clear from the record that Jack Lombardi did not learn of the garnisheeinvolvingMeeker untilafterhis final discharge decision was made.As for thedefective cutting of sheets, it appears from other evidence that this occurred abouta month before Meeker was discharged.Coming back to the alleged primaryreason for Meeker's discharge-poor production-Meeker testified that during hisemployment there had been no complaints about his work; that, indeed, Champaigntold him that he was getting out more production than the employee who precededhim on the job. The Respondent produced no records to substantiate its claim thatMeeker was a low producer. Jack Lombardi did not amplify his conclusory testi-mony on that point.Champaign did testify at one point that toward the end ofMeeker's employment term, Meeker's production dropped to about 25 or 50 percent,ofwhat it had been, with a resultant serious impact on the work of the riveters whowere dependent on Meeker's production. But Champaign's testimony in that respect,as in others, impressed me as grossly exaggerated and not credible.33 Significantly,although Champaign testified that he had occasion to complain to Meeker about thequalityof his work, he did not assert in his testimony that he ever criticized Meekeror complained to Jack Lombardi about thequantityof Meeker's production. ThoughI believe, contrary to Meeker's testimony, that Champaign did on one occasioncomplain to Meeker, and to Lombardi also, about Meeker's work, I find that thisoccurred about the end of May or the beginning of June, shortly after Meeker hadinaccurately cut the sheets of steel.But I am satisfied from all the evidence I con-sider credible that Champaign did not thereafter register any further complaintsabout Meeker. If he had, I think Jack Lombardi would have mentioned it in histestimony; but he did not.Champaign's testimony that he recommended Meeker'sdischarge about the middle of June was not supported by Jack Lombardi, was seem-ingly at odds with his own testimony at another point, lacked conviction-when given,and impressed me as improvised.Charles Briggs, Morris Mills, and Martin Mills may be considered together sincethey all worked as riveters.Briggs was hired on February 29, 1960,34 and theMills brothers on April 18, 1960.As found above, they were replaced on the morn-ing of their discharge by employees with lower seniority who had theretofore workedas general laborers and loaders and were inexperienced as riveters.The Respondentcontends that the three were discharged on June 28, primarily because of their low-production.35The Respondent normally operates four to five riveting machines; there werefour in operation prior to the discharges in question.Riveters work on their ma-chines in teams of two.The Mills brothers worked together.Briggs, althoughkept continuously on riveting work from the beginning of his employment, wasassigned a variety of different helpers or partners during his employment term.There were two other steady teams-Best and Shultz, and Owens and McLellan-both comprised of employees with 1 to 2 years' experience in such work. Riveterswork under an incentive system which provides for bonus payments in excess of thehourly rate if production exceeds a stipulated minimum quota. Production recordsare kept for that purpose.A summary of the records for the period from May 2-through July 2, 1960, shows that of the riveters who were in the Respondent's em-ploy on June 27 and who had worked as such more or less consistently during thatperiod-namely, McLellan, Owens, Best, Shultz, Martin Mills, Morris Mills, andBriggs-the last three were the lowest producers 35 The records further show, how-"If true, this should have reflected itself in the production records of the riveterswhich are in evidence.But it does not.34Briggs was given a 5-cent an hour raise 2 weeks before he was let go.15 In the case of the Mills brothers, the Respondent cites as an additional reason thatthe quality of their work was poor. But it bases that claim entirely upon a singleincident-tbe return by a customer early in June of some culvert pipe on which the Mills'brothers had workedThe pipe prior to shipment had been inspected, or should have been"inspected,by Foreman Champaign and the loaders, none of whom were apparentlycriticized,much less disciplined, for allowing the alleged defective pipe to slip by= Thus, McLellan and Owens, who were longest with the Company, earned an hourlyaverage bonus of 77 cents ; Best and Shultz, the next longest, 48 and 49 cents, respec-tively,Morris Mills and Martin Mills, 17 and 18 cents, respectively ; and Briggs (who-had a variety of inexperienced partners) 5 cents. It is to benotedthat the comparisonis notnecessarily a -precise one because different riveting teams workedon different sizes.of pipe andeachsize is assigneda differentquota for bonuspurposes. 536°DECISIONS OF NATIONAL LABOR RELATIONS BOARDever,that the Mills brothers during the month of June failed to earn a bonus ononly 1 day, and that their average daily bonus that month was appreciably higherthan during the preceding month.Briggs' record was not as'good.He earned abonus about half the days.However,as the record shows, he worked most of thetime with partners who were new to this type of work.Jack Lombardi's assertionthat the Respondent considered Briggs unsuitable-for riveting work loses force whenit is remembered that he was kept steadily on such work for a period of 4 months,while a variety of other employees were tried out as his partner,and that he wasallowed a raise only 2'weeks before his,discharge.In any event,the reasons assigned by the Respondent do not adequately explainthe Respondent's sudden decision to discharge the three employees on the morningof June 28.As already found,lack of work could not have been the reason, forthat same day the Respondent assigned three others in their places.Moreover, thethree replacements were available to the Respondent before, and if the Respondentconsidered them more suitable for the work,no reason appears why the Respondentdid not make the substitution sooner.In line with the general pattern of his testi-mony, Foreman Champaign testified that about a week before the three were dis-charged,he recommended such action to Jack Lombardi.The Respondent wouldhave it believed that that was the precipitating cause of the action.But I do notbelieve that any such discharge recommendation actually was made.Briggs, acredible witness whom the Respondent did not even bother to cross-examine,testifiedwithout denial that no member of supervision had ever complained about his pro-duction,and that Champaign,indeed,had commended him for the quality of hiswork.I think it scarcely likely that Champaign,without first complaining to Briggsor trying to prod him on to greater efforts, would have gone to Lombardi to seekhis discharge,and especially,so after retaining Briggs on thejob for 4 months. TheMills brothers did not testify.But the fact that Champaign gave'incredible testi-mony as to the recommendation he made with respect to Briggs impairs the re-liability of his like testimony with respect to the Mills brothers.Walter Youngs, a riveter, was hired on Wednesday,June 22, 1960,but, in accord-ance with arrangements he made with the Respondent,did not report for work untilMonday, June 27.As found above, he attended a union meeting that Mondayafternoon,and was discharged when he reported for work the next morning.Youngshad worked for the Respondent on two prior occasions-May 1958 to September1959 and November 1959 to January 1960.He had voluntarily left at the end ofeach such employment period to accept work with another Syracuse employer.TheRespondent does not question Youngs' competency as an employee.At the hearingJack Lombardi assigned contradictory reasons to justify the discharge of Youngs.One was that he did not think it fair when he was laying off others for lack of workto retain Youngs who had just come on the job.The other was that Youngs did notwant to stay but preferred to collect unemployment insurance.Neither reason wasconvincing.If a reduction-in-force necessitated by lack of work was the underlyingreason,why then did the Respondent only the day before place Youngs on its payrollat all?For this, the Respondent offered a variety of explanations.Jack Lombarditestified at one point that he had hired Youngs because he wanted to use him as areplacement for one of the riveters he had already determined to discharge.But ifreplacement were his object,then lack of work could not have been his reason.Moreover,ifLombardi intended to use Youngs as a replacement for one of thethree riveters discharged on June 28,it is difficult to understand why he was never-theless discharged along with them.Elsewhere,Jack Lombardi inconsistently testi-fied that he hired Youngs only because the Respondent had received a notice from theNew York State Unemployment Insurance Department that Youngs was availablefor work and had not wanted to incur a charge against its unemployment insurancerating.But this, too, I find difficult to accept.The record shows that Youngs' priorseparations from the Respondent's employ had been voluntary ones. I am unable tounderstand how, then,its rating could have possibly been affected.And even if itcould,that explanation scarcely squares with the Respondent's action in releasinghim only a day later,assertedly for lack of work.Tarky Lombardi,Sr., had stilla different reason for hiring Youngs at that time."We always need a good man,"Tarky, Senior, testified,"if I didn't have much business,we would find some work,and we would give it to him." But here, too, the contradiction between the reasongiven for hire and the reason stated for discharge is an obvious one.As for thealternative reason advanced for Youngs'discharge-his asserted unwillingness tostay and his preference to draw unemployment insurance-there is no credible evi-dence that Youngs'ever so declared himself to the Respondent; Jack Lombardi'stestimony to that effect appears to be no more than present conjecture on his part,based upon Youngs' request when hired to delay his reporting time for 'several days: SYRACUSE TANK & MANUFACTURING COMPANY,INC.537In any event, it is difficult to understand why the Respondent should have consideredthat a bar to retention but not to hire.As to all in the June 28 group:Two other items of testimony are noteworthy asbearing on the bona fides of the Respondent's defenses.Reference has already beenmade to Tarky Lombardi, Jr.'s testimony concerning the request made of him by hisbrother on the evening of June 27 for lateness and absentee records, as well as otherpersonnel data on the employees to be let go.As found above, that request was madeafter Jack Lombardi had already made his final discharge decision. Its evidentpurpose was to uncover adverse information on the employees that might be used tojustify a discharge determination already made for other reasons.An employerwhose discharge action is motivated by lawful considerations does not need orsearch for some other basis on which to rationalize it.The second item of testi-mony, given by Tarky Lombardi, Sr., reveals that those selected for discharge onJune 28, or most of them, were tied together in the eyes of the Respondent forreasons other than that they all happened to be employees theretofore recommendedby their foremen for discharge, as the Respondent would now have it believed.Tarky, Senior, testified that when Jack told him on the evening of June 27, that hewanted to "reduce the force" by discharging the particular employees here involved,he [Tarky, Junior,] "seconded the motion" and "agreed that [the men his son hadpicked out] were the right men to be discharged," and this for two reasons: One,according to Tarky, Senior, was that he had observed the men in question during thepreceding week going "two by two and four by four" to the men's room withunusual frequency,leading him"to think something is wrong." 37 It is noted thatthe previous week was the week when union activities began.According to Tarky,Senior, the second reason why he "agreed to let that particular gang go" was that,these men came from Fulton.and if one man doesn't show, three orfour, don't show up, and I realized I made a mistake by hiring those men . . .and they were the firstonesto be picked out to let them go.It is noted that, like Allen and Berrian who were discharged on June 27, five ofthose discharged on June 28 were from Fulton-Arroway, Briggs, Meeker, and thetwo Mills brothers.Contrary to Tarky, Senior's testimony, however, the Respond-ent's attendance records show no correlation in absences among individuals in theFulton group.38The testimony of Tarky, Senior, is significant not alone because itassigns reasons for the discharge action different from those stated by Jack. It alsosuggests, perhaps unwittingly, that the Respondent at the time of the discharge de-cision at least suspected, by virtue of their actions the week before, that the affectedemployees were engaged insomesort of concerted activity. In addition, it disclosesthat in selecting those to be discharged the Respondent gave significant weight to theclose association of those in the Fulton group, two of whom-Allen and Berrian-Jack Lombardi characterized in his testimony as "rotten apples" in the barrel.As stated above, in assessing motivation, the June 28 discharge cases must be con-sidered as a group.To the extent that the evidence impeaches the Respondent'sassigned reasons for discharge as to any in the group, it also tends to cast doubt onits stated reasons as to the others; the opposite of course is also true.On all theevidence, I am convinced that the reasons the Respondent now gives are not the truereasons that led it to take the action it did at the time it did.They appear to me,rather, the product of a hindsight probing of the employees' job histories designedto uncover deficiencies for which theymighthave been discharged.But, as ob-served before, the issue here is not whether the employees deserved to be dischargedfor the reasons held out.Rather, the issue is whetherat the time of the discharges,the Respondent was motivated to act as it did because of such reasons, or for thereasons alleged in the complaint.The multifarious and often contradictory expla-nations given by the Respondent have been analyzed and evaluated above.As tosome of the discharged employees, the explanations are patently implausible whenmeasured against other clearly established record facts.As to none of the em-ployees involved, do I find that given explanations to be persuasive. 'It is especiallynoted that none of the employees are claimed to have engaged in any particular mis-conduct in close proximity to the discharge date that could reasonably account fortheir summary discharge at the start of a workday in the middle of a pay period.Because of the time lag and intermediate inaction,I am unable to accept as credible37By this, Tarky,'Senior, later stated, he only meant "When a man don't want to workhe goes to the men's room "'38During the months of May and June 1960-the only months covered by the recordsin evidence-Morris Mills was absent 3% days; Martin Mills and Meeker,1 day each,and Arroway and Briggs not at all_ 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe testimony that the discharges in each case (except Youngs') were bottomed onforemen recommendations made a week or more before. I do not overlook the Re-spondent's contention that it withheld earlier action because it knew that a fallingoff of work would soon require it to reduce its force.And I am mindful also of itsclaim that the discharges were part of a reduction of force which the Respondentwould have effected in any event at that particular time.But the Respondent'seconomic reduction-in-force contention has already been considered and rejected inan earlier portion of this report.The Respondent's claim that it anticipated areduction-in-force a week or more before the discharges is refuted by its record ofhirings in the meantime.Certainly lack of work cannot explain the timing inSzejd's case, for example, considering the very substantial overtime work done byother employees in his job category.Nor can it in the cases of Briggs and the Millsbrothers, considering their replacement that very day by inexperienced employees.I find in thecasesof the seven employees discharged on June 28, just as I havein the cases of Allen and Berrian, that the Respondent has failed adequately toexplain the discharges at that particular time on a nondiscriminatory basis.3.Concluding findings as to discrimination in the discharges of June 27 and 28;the issue of company knowledge consideredAs pointed out in the prefatory statement above, the mathematical possibility is.exceedingly remote that the Respondent's choice ofonlyunion adherents for dis-charge was simply a fortuitous result of the operations of chance and had no con-nection with the basis of choice.The laws of probability cannot of course governdecision here; but neither are they to be ruled out as a relevant consideration to beweighed in the balance.And when added to the other circumstances present in thiscase-more specifically: (1) the sequence of events leading to the discharges; (2) theRespondent's admitted hostility to the Union; (3) the timing of the discharges inrelationship to the commencement of union organization; (4) the Respondent's otherefforts to checkmate union organization, including its widespread independent vio-lations of Section 8(a)(1); and (5) the inclusion in the group discharged of all, orsubstantially all, the employees responsible for initiating union organization-thecircumstances combine to support a strongprima facieinference that the dischargeswere bottomed on antiunion considerations. It thus became incumbent on the Re-spondent, if it would rebut that inference, to come forward with a plausible, adequate,and convincing explanation showing that the action taken, and the timing of suchaction,was based on other and lawful considerations. But this the Respondent hasnot done.Both the Respondent's economic necessity defense and its alternative orsupplemental defense, that the employees were discharged for cause, have been foundabove to be unsupported by the weight of credible evidence.On all the record, I amsatisfied that, absent the union activities, the Respondent would not have effected areduction-in-force at the particular time it did, although it may have later. I amequally satisfied that, but for the Respondent's identification of the discharged em-ployees, or most of them, with such activities, the Respondent would not have dis-charged or selected for discharge at the time it did the employees whom it termi-nated on June 27 and 28. In short, I find that the discharges at that time weremotivated by unlawfully discriminatory considerations.In reaching that conclusion, I have not overlooked, although I have saved for last,what appears to be the Respondent's principal argument-the asserted failure ofthe General Counsel to prove that the Respondent knew that each of thenine dis-charged employees was engaged in union activities.At the hearing the Respondent's managerial and supervisory representativesuniformly testified that they had neither knowledge nor suspicion of any organiza-tional activities prior to the time of the discharge.Their first awareness of suchactivities, they stated, came when the discharged employees began "picketing" theRespondent's premises on June 28.But I do not credit their testimony.As foundabove, on the afternoon of June 24, shortly after union designation cards weredistributed to employees at the parking lot, Foremen Zack and Champaign by theirinterrogation of employees Szejd and Allen, respectively, disclosed they were then-already aware that a union organizational campaign was in progress.The Respond--ent's own evidence shows that on subsequent occasions the Respondent's foremen,particularly Champaign, were quick to communicate to higher management informa-tionthey had acquired about union activities. It is unreasonable to suppose thatthey did not also do so when they first acquired knowledge of such activities.It is true that there is no direct evidence-save in the case of Szejd-that the-Respondent knew that the discharged employees individually were participants in-the union activity.But, contrary to the Respondent's position, I do not regard the-absence of suchdirectevidenceas fatal tothe conclusion of discrimination I reach. SYRACUSE TANK & MANUFACTURING COMPANY, INC.539The principle that knowledge of union activities,no lessthan discriminatory motiva-tion,may be, and often of necessity must be, based upon reasonable inference drawnfrom circumstantial evidence, is one firmly rooted in Board and judicial precedent.39The totality of circumstances outlined above, coupled with the Respondent's inabilityto account for the discharge of the employees at that particular time on any plausiblebasis unrelated to their union activity, serves at once to support an inference of dis-criminatory motivation and-what is necessarily implied therein-an inference thatthe Respondent not only knew or suspected the discharged employees' identificationwith such activities, but acted on that premise.Other circumstances present in this case buttress that inference.Thus, for ex-ample, the form of Zack's interrogation of Szejd on June 24, reflects that managementwas keenly interested at the time in determining who was responsible for unionorganization.This, coupled with the numerous other acts of unlawful interrogationwhich the record shows the Respondent engaged in, albeit at a later date, stronglysuggests that the Respondent's predischarge interrogation was not confined to Szejd,and that the success it failed to achieve through the questioning of Szejd, it didachieve through the questioning of others.Moreover, it must be borne in mind thatthe Respondent's plant is asmall one,with a close personal relationship existingbetween management representatives and many of the men.There is other evi-dence reflecting that plant activities that are of interest to employees, and a subjectof discussion among them, soon come to the attention of management.40 The recordshows that the employee initiators of union organization conducted their activitiesopenly in a manner calculated to come to the attention of employees generally.In these circumstances, it is reasonable to infer that the start of the union campaign,as well as the identity of the moving spirits behind it, was the kind of intelligencethat was likely to percolate quickly to the attention of management officials. See,e g., N.L.R.B. v. Abbott Worsted Mills, Inc.,127 F. 2d 438, 440 (C.A.1); BituminousMaterial & Supply Co.,124 NLRB 945, 947, and cases there cited.As for the specific employees involved: Allen was the principal initiator of unionorganization and the spokesman for the sponsoring group. It is difficult to believethat the Respondent could have learned of the beginning of union organization-asthe record shows it did by the afternoon of June 24, at the latest-without alsolearning simultaneously or shortly thereafter of Allen's leading role in such organiza-tion.Berrian, apart from signing a union card, does not appear to have been par-ticularly active in the organizational efforts.But, as has been seen, the Respondentidentified him as closely associated with Allen, and, it may fairly be inferred, withAllen's union activities.As in the case of Allen, the reasons the Respondent givesfor Berrian's discharge are so contradictory and implausible as to lead inexorably tothe conclusion that his discharge, which was determined upon simultaneously withAllen's, was motivated by the same unlawful considerations.Arroway, Meeker, Briggs, and Morris Mills had accompanied Allen on theinitialvisit to the Union, and had thereafter joined him in reporting the results of thatvisit at the parking lot meeting at which union designation cards were first distributed.The first two, prior to the original visit to the Union, had also assisted Allen in can-vassing employees as to their desires about union organization.The open activitiesengaged in by these employees, no less than Allen's, were of a kind likely to attractspecial attention, promote widespread employee discussion, and soon come to thenotice of supervision.Martin Mills, a brother of Morris, was, like the other sixheretofore named, a member of the Fulton group, and, it is to be expected that theRespondent would associate him with any union or concerted activities in whichitbelieved or suspected the others to be engaged.As noted above, Tarky Lombardi,Sr.'s testimony reflects that in effecting the discharges he took cognizance of the asso-ciation of those in the Fulton group, though the reason he gave for this is patentlyincredible.Also as noted above, Tarky, Senior's testimony also indicates an aware-ness on his part at the time of the discharges that the employees in the Fulton grouphad been engaged the week before in unusual activities of a concerted character.Szejd's casedoes not require an inference of knowledge,- for there is direct evidence90 See,e g,N.L R.B. v. Link-Belt Company,311 U S. 584, 602;F.W WoolworthCompany v. N L R.B ,121 F. 2d 658, 660(C A. 2) ; Wie8e Plow Welding Co , Inc,123NLRB 616, and cases cited, footnote 1.{UThus, for example, the Respondent at the hearing sought to justify theaddresseswhich Tarky Lombardi, Jr, made to the employees on July 1 and 8,.by stating-they weredesigned to offset certain statements being made to employees by- the Union or by unionadherents.The Respondent'switnessesexplained that theylearnedof such statementsthrough employees who voluntarily reported them to supervisors.As Foreman Champaigntestified at one point,"The men are prettyfree with me " . 540.DECISIONS OF NATIONAL LABOR RELATIONS BOARDto that effect. It need only be noted as to him that he worked alongside Allen atthe time, and that his refusal to disclose to Zack the identity of the person responsiblefor soliciting his union membership might well have led the Respondent to believethat his role in union organization was more than a passive one.Youngs' situation is somewhat different from the others. It will be recalled thatYoungs worked 1 day and was fired the next morning,after having attended a unionmeetingthe night before.Contrary to the General Counsel, I do not believe thatthe record substantially supports an inference that the Respondent learned ofYoungs' attendance at the union meeting.But that does not require dismissal of.his case.As found above, the Respondent gave conflicting and incredible reasonsfor Youngs' discharge.One of the rejected reasons was that the Respondent did notconsider it fair to retain Youngs when it was laying off others forlack of work;thatwas rejected because the Respondent's very recent hiring of Youngs, among othercircumstances, refutes the Respondent's claim that lack of work was the true motiv-ating reason for the action taken at that time.It is entirely likely, however, that theRespondent, though not then aware of Youngs' union interest, determined to includeYoungs in the group let go so as not to expose too obviously the invalidity of the lackof work reason given the others for their discharge.But whether this is so or not, Iam satisfied in any event that,but for antiunion considerations,there would havebeen no reduction-in-force at all at that particular time. It is thus clear that Youngsno less than the others was a victim of unlawful discrimination.41It is concluded and found that by discharging Allen and Berrian on June 27, 1960,and Arroway, Briggs, Meeker, Martin Mills, Morris Mills, Szejd, and Youngs onJune 28, 1960, the Respondent discriminated in regard to their hire and tenure ofemployment, thereby discouraging membership in the Union, and, by such conduct,also interfered,restrained,and coerced its employees in the exercise of the rightsguaranteed in Section7 of the Act.4.The layoffs of July 8 and 11a.Contentions of the partiesAs found above, the Respondent on Friday afternoon, July 8, 1960, the end ofthatworkweek, laid off five employees-Britton, Lassic, Patterson, Streeter, andTerry, all classified as laborers.On Monday morning, July 11, the Respondent laidoff another laborer-Appalucci.The Respondent explains that it intended to lay offAppalucci along with the others, but did not do so only because Appalucci had leftearly on Friday.Unlike those let go on July 27 and 28, the employees let 'go onJuly 8 and 11, were not discharged, but were told they were being temporarily laidoff for lack of work. Two of them-Appalucci and Britton-have since beenrecalled, but Britton declined to come back.The group laid off included six of theseven employees who steadfastly until the time of their layoff openly displayed theirunion buttons in the plant.All six were outspoken union adherents,and so knownby the Respondent. So much is undisputed.The General Counsel contends that the Respondent would not have effected areduction-in-force at that particular time or have maintained in effect for as longas it did, but for antiunion considerations.Alternatively, theGeneral Counselcontends that even if the reduction-in-force at that time was motivated by legitimateeconomic consideration,as the Respondent claims, the Respondent neverthelessviolated Section 8(a)(3) by applying discriminatory standards in selecting those tobe laid off. The Respondentjoins issuewith the General Counsel on both counts.b.The economic necessity for the layoffsOn the threshold issue-relating to the necessity of a reduction-in-force on July 8,and the legality of its motivation-I hold with the Respondent.To be sure, thereare circumstances present that appears to point to the conclusion urged by theGeneral Counsel.Thus, for example, the layoff occurred during a significant periodof union organization and seemingly climaxed a vigorous countercampaign,markedby numerous other unlawful acts that the Respondent was then waging against theUnion.Thus, too, it appears that the Respondent has never before effected areduction-in-force except for short periods in the winter season when its businesswas virtually at a standstill.The layoff on this occasion was contrary to the Re-spondent's normal policy,so declared to its employees,to carry employeesover lullperiods even though little work was available for them.Only an hour or so beforethe layoff,the Respondent in a speech to employees had expressly reiterated that41 SeeEnglewood Lumber Company,130 NLRB 394. SYRACUSE TANK & MANUFACTURING COMPANY,INC.541policy as an argument against union organization.This may suggest that the layoffwhich followed on the heels of the Respondent's antiunionspeech, and which caughtmost of the outspoken union adherents remaining, was designed to provide a con-crete example of expectable consequences flowing from employees' continued ad-herence to the Union. But the aforesaid considerations pointing toward an unlawfulmotive are offset by others supporting the Respondent's position that a layoff atthat particular time was dictated by legitimate business reasons.Thus the recordshows without dispute that the Respondent's business volume fell off sharply in July;its totalsalesthat month amounted to $157,305, as contrasted to $216,128 in June,a shrinkage of over 25 percent.This is perhaps the most significant fact that dis-tinguishes the July 8 layoff from the June 27 and 28 discharges which were founddiscriminatorilymotivated, but it is not the only one.With regard to the earlierdischarges, there was persuasive independent evidence discrediting the Respondent'scontention that the discharges at that particular time were part of a normal reduction-in-force.Such independent evidence is absent here.Unlike the situation withregard to the earlier discharges, the employees here were laid off, not discharged,and the reduction occurred at the end of the workweek, the Respondent's usual timefor effecting layoffs.Moreover, unlike the earlier situation, there are no substantialcontradictions in the testimony of the Respondent's witnesses as to whether theaction taken was centrally bottomed on a lack of work, no evidence that otheremployees were hired after the reduction-in-force decision is alleged to have beenmade, no evidence of substantial contemporaneous overtime work by employees injob categories involved in the reduction, and no evidence that the reduction necessi-tated the substitution of inexperienced employees to take the place of some of thoselet go.42The timing of the layoff, the context in which it occurred, and the factthat only union adherents were affected by it, undoubtedly render suspect theRespondent's claim that the July 8 layoff was prompted solely by considerations oflegitimate business necessity.But on all the record, I cannot say that the weightof credible evidence warrants rejection of that claim and the substitution of aninference that the Respondent's reduction-in-force decision at that time was dis-criminatorilymotivated.Consequently, I refuse the General Counsel's request forsuch a finding.c.Discrimination in selectionThat brings us, then, to the issue of whether the Respondent unlawfully dis-criminated in the selection of those to be laid off. Jack Lombardi, who made theselection, testified that the employees "were laid off strictly because of seniority."As to the seniority standard he followed, his testimony was variable.At first, hetestified that the standard was "department seniority," even though, as appears, theRespondent does not maintain separate seniority lists on a departmental basis, andit frequently transfers employees from one department to another as needed.Later,when it became obvious that certain selections could not be explained on a depart-mental seniority basis, Lombardi altered his testimony to state that job senioritywas the standard followed.By "job seniority" he meant the length of time anemployee happened to be on the particular job assignment he was performing on theday of the layoff.Actually, as will be seen, the Respondent did not strictly followany single or fixed standard of seniority, and also took nonseniority considerationsinto account in making its selections.As stated above, all the employees laid off on July 8 and 11 were unskilled em-ployees in the laborer category.Listed below are their hiring dates and the depart-ments in which they last worked:Le Roy Appalucci-1/7/56-CulvertFrank Britton-4/19/60-Septic tankMarvin Patterson-4/21/60-CulvertPreston Lassic-4/22/60---CulvertBonnie Lee Terry-5/17/60-Septic tankNelson Streeter-6/21/60-Culverte:The record does show that in the month of August there was a substantial increasein the volume of the Respondent's business-to about $195,000-but that none of thelaid-off employees were recalled, the increased volume having been met by the assignmentof substantial overtime work to other employeesAs found above, at least some of thelaid-off employees were told that their layoff would be of short duration, possibly a matterof several days.This may suggest that the Respondent, having in the meantime receiveda bargaining demand from the Union, discriminatorily extended the length of the layofffor that reason.However, as that question was not fully litigated at the hearing, I makeno finding on it either way. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppalucci, in point of service, was by far the oldest employee then in the culvertdepartment, and the fourth oldest employee in the entire plant, taking in all jobcategories.Within the culvert department alone there were at the time of thelayoff at least nine unskilled workers in the laborer category (not counting thoselaid off) who were substantiallyjunior inservice to Appalucci.One of them,Harold Hemingway, was working immediately before the layoff on a jobassign-ment-the operation of a roller-preciselythe same asthe one then being performedby Appalucci.Hemingway had never attendeda union meeting,worn a unionbutton,or, so far asappears,signed a uniondesignation card.Although Heming-way had farless plant anddepartment seniority than Appalucci, Jack Lombarditestified that he decidedto retainhim over Appalucci for two reasons: One was thatHemingway had been working on the rollerassignment(admittedly an unskilledjob) for a longer periodthanAppalucci, and thus had "job seniority."The otherwas that Appalucci, who has never learned to read or write, required the assistanceof the foremanin settingup the roller because he was unable to read a ruler. I findneither reason persuasive.The "job seniority" standard which Jack Lombardi sayshe applied in Appalucci's case, he did not apply in the cases of others whom helaid off; if he had,at least someof them would have been retained?sAppalucci'sinability to read a ruler was apparently not consideredan impedimentto his place-menton that job to begin with, and it is therefore difficult to understand why itshould have been regarded as a block to his retention. It is noteworthy also thatwhen the Respondent recalled Appalucci to work in October, itagain assigned himto the same roller operation.At the time of the hearing he was the only employeeperforming such work.Moreover, the record shows that during Appalucci's longperiod of employment he had beenassignedto numerous other unskilled jobs in thelaborer category, jobs which did not requireanyreading ability and in whichAppalucci had concededly proved himself a competent employee-yet, Jack Lom-bardi offered no explanation why, if seniority were in truth his guideline, he did notaccord Appalucci priority over other laborers then working on jobs for whichAppalucci was admittedly qualified.44On all the evidence, I am convinced, andfind, that Appalucci's open and declared prounion position weighed more heavilyin the Respondent's selection of him for layoff than did the reasons the Respondentnow advances.The other employees laid off had been with the Respondent a relatively shorttime, but they were not the youngest in its employ when the layoff was made. Therecord shows that, excluding those laid off, the Respondent then had on its payrolleight employees who had been hired between April 19, 1960, Britton's senioritydate, and June 21, 1960.Of such eight more recent hires, five held jobs outsidethe laborer category-two were drivers; two were welders; and the fifth an officehelper.As to them, the Respondent explains quite reasonably that they were notgrouped with the others in determining seniority because they fell in separate areasof competition for reduction-in-force purposes.The names, hiring dates, anddepartments of the remaining three-all in the unskilled laborer classification-are as follows:Richard Murray-5/18/60-CulvertDavid Warrick-5/12/60-CulvertAnthono Lamarca-5/2/60-Septic tankNone of the three just named had attended unionmeetingsor, so far as appears,otherwise evidenced any interest in the Union.The reasons given by Jack Lombardi for retaining Murray, Warrick, and Lamarca,while laying off more senior employees, do not square with his original assertionthat the layoff selections were made on the basis of "strict seniority."Neverthelessas to Murray and Warrick, but not as to Lamarca, I accept as valid and find non-discriminatory the Respondent's explanations for passing them over on the layoff,though I do so not without doubts. Jack Lombardi testified that he decided toretainMurray because Murray, in addition to working as a general laborer in theculvert department, was also used as a part-time driver.On the evidence before48 For example, the record shows that immediately before the layoff, Britton was theonly one working on a dip tanking job. Yet he was laid off and another employee wastransferred from another job to replace him." Thus, among numerous other jobs, Appalucci had worked as a loader. Jack Lombardiconceded that Appalucci was qualified for such straight laborers' work.The record showsthat after the layoff the Respondent retained in the culvert department a number ofstraight laborers, including loaders, some of whom had been hired as recently as Febru-ary 1960. SYRACUSE TANK & MANUFACTURING COMPANY) INC.543me, I am unable to say that the Respondent, though it had a surplus of laborers,did not then need Murray as a driver. On the premise that it did, I must agree withthe Respondent that this provided an understandable reason for ignoring the orderof seniority when it came to hiM.45As for Warrick, Jack testified he was retainedbecause, in addition to performing work tasks such as those performed by some ofthe laid-off employees, he also performed extra duties, requiring among other things,his arrival at the plant at about 4:30 or 5 o'clock in the morning for the purpose oflighting the tarpots.Although the extra work assigned to Warrick was of an un-skilled nature that could just as easily have been performed by the laid-off employ-ees, the fact that Warrick's regular starting time was 2 hours or more earlier thanthat of the others may be viewed as placing him in a somewhat different position.The Respondent makes no claim that it checked with any of the laid-off employeesto determine whether they would accept an earlier arrival time as an alternative tolayoff.The Respondent's failure to do so throws some doubt on the bona fides ofitsexplanation for deviating from seniority to retain Warrick, a nonunion em-ployee.Nevertheless, I do not think it enough to allow an inference, opposite toJack Lombardi's testimony, that the Respondent would normally have laid offWarrick ahead of one or more of the others, save for antiunion considerations.As for Lamarca, however, I find Jack Lombardi's explanation for not selectinghim in the regular order of seniority to be wholly unpersuasive.Lombardi testifiedthat he retained Lamarca ahead of others with greater seniority, because (1) on theday of the layoff, Lamarca was working alone on a particular job, spinning heads,and (2) in the small septic tank department where Lamarca worked most of the menspoke only Italian, so that it would create a "bit of a problem" to replace himwith an employee unable to speak that language. It appears, however, that the jobof spinning heads was an unskilled one, which, even if not theretofore performedby the more senior laid-off employees, could have been mastered by them withina day or so. Though Lamarca was the only one working on his particular job onthe day of the layoff, the same was true of Britton; yet in the case of Britton theRespondent did not hesitate to lay him off and replace him with another employee.The record shows that the Respondent did not consider the ability to speak Italiana prerequisite for work in the small septic tank department.Not all in that depart-ment spoke Italian.That was true of Britton, for example, who also worked in thatdepartment.Britton had had much longer service with the Respondent thanLamarca.46The Respondent concedes that it considered Britton a highly com-petent employee.Under all the circumstances, I do not regard as credible theRespondent's explanation for retaining Lamarca over the more senior employees.Even if the Respondent followed a departmental seniority standard, as Jack Lom-bardi first testified, I am firmly convinced that under normal circumstances, andabsent antiunion motivation, it would have retained Britton over Lamarca, if it hadto choose between the two of them.On all the evidence, I am persuaded and find that in making its layoff selectionsthe Respondent, although it may also have considered other factors, took into ac-count and gave significant weight to whether an employee reached for layoff in theregular order of seniority was or was not a union adherent.By doing so, I find,the Respondent applied an unlawfully discriminatory standard of selection.From the finding just made, it does not follow, however, that all the employeeslaid off on July 8 were actual victims of the unlawful discrimination.Havingearlier found that the record fails to support a finding of unlawful motivation inthe reduction-in-force decision, I must assume that the Respondent would have laidoff six employees on July 8, in any event. I think it fair also to assume that undernormal circumstances the Respondent would have made its layoff selections wherepracticable on the basis of seniority, but without those deviations therefrom found45My only basis for doubtarisesfrom the fact the Respondent retained seven full-timedrivers, the same numberit had in June.So far as appears, the Union's organizationalefforts were confined to shop employees ; at least the record does not reflect the attendanceof any drivers at union meetings.As bearing on the broad issues of this case, it is notwithout significance that although the Respondent reduced the employment of its shopemployees by about 25 percent after the start of union organization, the Respondent'sdrivers were not affected.One would think that the falling off of sales in July shouldhave reflected itself in the work available for drivers as well as for shop workershow-ever, that is speculative, and does not provide a proper basis for rejecting Lombardi'stestimony that Murray was actually needed as a driver, though not as a laborer, at thetime of the layoff.48Although Britton's seniority date, as set out above, was April 19, 1960, he had actuallyworked for the Respondent since September 15, 1957, except for a 3-month period betweenJanuary 23,1960,when he voluntarily left,and April 19, 1960,when he was rehired. 544-DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove to have been prompted by unlawfully discriminatory considerations.Onthat basis, four of the six employees laid off-the four lowest in seniority-wouldhave been laid off anyway.They therefore cannot be said to have suffered dis-crimination.Accordingly, I find not sustained and shall recommend dismissal ofso much of the complaint as alleges that -the Respondent, by laying off Patterson,Lassic,Terry, and Streeter, discriminated in regard to their hire and tenure ofemployment.Nevertheless, for reasons to be stated in the section below entitled"The Remedy," I shall as a precautionary measure make appropriate provision inthe recommended order to assure that the Respondent does not discriminate againstthem on recall from their temporary layoff.As for Le Roy Appalucci and Frank Britton, however, I am convinced that theywould not have been chosen or reached for layoff had the Respondent not applieddiscriminatory standards in selection.Accordingly, I find, as alleged in the com-plaint, that the Respondent violated Section 8(a)(3), and derivatively 8(a)(1),by its layoff of Appalucci and Britton.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that the Respondent be ordered to cease and desist therefrom,and take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent discriminated with regard to the hire andtenure of employment of Albert Allen, Samuel Berrian,William A. Arroway,Charles A. Briggs, Charles P. Meeker, Martin Mills, Morris W. Mills, Stefan A.Szejd,Walter Youngs, Frank Britton, and Le Roy Appalucci.The normal remedyfor discrimination is immediate reinstatement of all affected employees with fullbackpay.Certain considerations present in this case require, however, that theusual remedial order be modified in the respects noted below.As found above, Le Roy Appalucci was reinstated to his formerposition onOctober 3, 1960, and Frank Britton was offered reinstatement on October 10, 1960,which he declined.Accordingly, no provision for reinstatement will be made withregard to Appalucci and Britton.The Respondent will, however, be ordered tomake each of them whole, to the extentand inthe manner set out below, for lossof earningsresultingfrom the discrimination covering the period between the dateof discrimination and the date of reinstatement or offer of reinstatement, as thecasemay be.--The record indicates the possibility that subsequent to the discriminatory dischargeson June 28, one or more of the employees discriminatedagainston that datemight have been affected in a subsequent reduction-in-force, even absent unfairlabor practices.Accordingly, provision will be made in the reinstatement orderfor that possibility in the manner to be stated below.That possibility is also to betaken into account in computing the backpay due any such employee or employeesunder the recommended order.As to Albert Allen, the Respondent takes thepositionthat it should not be re-quired to reinstate him because Allen some years prior to his employment by theRespondent had been convicted of a felony-burglary in the third degree-and hadwilfully falsified his employment application by failing to disclose his conviction.The factual premise of the Respondent'spositionissupported by undisputed evi-dence. It appears that the Respondent first learned of Allen's conviction on October10, 1960, the opening day of the hearing.The Respondent has no fixedrule againsthiring employees with criminal records, but before hiring any such employee willsubject him to a thoroughscreeningto assure itself that the nature of his crimeand his character does not render him unsuitable as an employee. Jack Lombarditestified that if the Respondent had known that Allen had been convicted of burglary,itwould not have hired him.Although Lombardi's testimony in that regard isself-serving, thatalonedoes not requireits rejection,and on the evidence presentedthere is no independent basis for concluding that what he saysis notso.Moreover,the inclusion in the Respondent's employment applicationof questionsdesigned touncover an applicant's past criminal record, provides supporting evidence that theRespondentconsiders past convictions, if any, material in appraising suitability foremployment.However,theRespondent'slateracquired knowledge of Allen's SYRACUSE TANK & MANUFACTURING COMPANY, INC.545conviction and of Allen's falsification of his employment application cannot excusetheRespondent's unfair labor practice in discharging him becauseof his unionactivities.Nor may the Respondent rely on the conviction and falsification tojustify its failure to reinstate Allen prior to October 10, 1960, the date it first becameaware of the conviction.Under all the circumstances, I believe and find that thepolicies of the Act would best be effectuated by denying Allen reinstatement, butrequiring the Respondent to make him whole for loss of earnings from the dateof the discriminationagainsthim until October 10, 1960.Accordingly, it will be recommended that the Respondent be ordered to offer allemployees found above to have been unlawfully discriminated against, except AlbertAllen, Le Roy Appalucci, and Frank Britton, immediate and full reinstatement totheir former or substantially equivalentpositions,without prejudice to their seniorityand other rights and privileges. In the event there are not sufficient positions avail-able in appropriate job classifications, the Respondent shall make room for theemployees ordered reinstated by dismissing to the extent necessary employees oc-cupying such classification who were hired after June 27, 1960. If after such dis-missal there are still not sufficient positions available, all existing positions in theappropriate job classifications shall be distributed among the employees orderedreinstated and other employees who were hired prior to June 27, 1960, withoutdiscrimination because of union membership or activity, in accordance with thesystem of seniority or other nondiscriminatory practice which the Respondent nor-mally and absent unfair labor practices would have applied to determine job reten-tion rights upon a reduction-in-force.All employeesremainingafter such distribu-tion, including those ordered reinstated, for whom no employment is immediatelyavailable, shall be placed upon a preferential list (which shall also include the namesof the four laid-off employees to be referred to below) and offered reemploymentas work becomes available in a suitable classification, and before any otherpersonsare hired for such work, in the order required by the Respondent's normal senioritysystem or other nondiscriminatory practices.Itwill further be recommended that the Respondent be ordered to, make wholeeach of the employees found to have been discriminated against for any loss of payhe may have suffered as a result of the discriminationagainsthim, by payment tohim of a sum of money equal to that which he would have earned during his back-pay period,less net earnings,to be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90 NLRB 289, 291-294.In the case of each such employee the backpay period shall commence on the date ofthe discrimination against him, as found above; it shall run to the date of the Respond-ent's compliance in his case with the reinstatement provisions hereof, except thatit shall stop in the case of Allen on October 10, 1960, in the case of Appalucci onOctober 3, 1960,and inthe case of Britton on October 10, 1960. It is also recom-mended that the Respondent be ordered to make available to the Board, uponrequest, payroll and other records to facilitate the checking of the amount of back-pay due.-As shown above, I have accepted the Respondent's contentionthat the curtailmentof July 8 was atemporarylayoff occasioned by a decreasein businessand availablework in the plant.Though finding that the Respondentin selectingthose to belaid off did not adhere to seniority considerations, as itclaims,but also took intoaccount unlawfully discriminatory standards, I have with respect to four of thelaid-off employees-Marvin Patterson, Preston Lassic,BonnieLee Terry, and NelsonStreeter-accepted the Respondent's contention that they would have been tem-porarily laid off in any event under the Respondent'snormalseniority standards,and hence were not actual victims of discrimination.Up to the time of the hearingnoneof the aforesaid temporarily laid-off employees had yet been recalled by theRespondent.Although the Respondent stated at the hearing that it planned torecall them when work again became available, I believe there is a grave danger,considering the Respondent's expressed opposition to the Union and its unfair laborpractices as foundin sectionIII,above, that the Respondent may not reemploythe aforesaid four individuals for discriminatoryreasons evenif their former orsubstantially equivalentpositionsare or become open. In order to effectuate thepolicies of the Act, it will therefore be ordered that the Respondent place Patterson,Lassie, Terry, and Streeter upon a preferential list for employmentas it arises??It isfurther recommended that the Board reserve the right to modify the backpayand reinstatement provisions if made necessary by a change of circumstances since41 See, e.g,Benjamin Levine,6 NLRB 400, 406;American Numbering Machine Company,10 NLRB 536, 562;Schwarze Electric Company,16 NLRB 246, 286.624067-62-vol. 133-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing or in the future, and to make such supplements thereto as may here-after become necessary in order to define or clarify their applicationto a specificset of circumstances not now apparent.As the unfair labor practices committed by the Respondent are of a characterstriking at the roots of employee rights safeguarded by the Act, it will also be rec-ommended that the Respondent cease and desist from infringingin any manner uponthe employee rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case,I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of theemployees whose names are set out in the footnote,48 the Respondent has en-gaged in unfair labor practices within themeaningof Section 8(a)(3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engagedin unfairlabor practices within themeaningof Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.The Respondent did not discriminate in regard to the hire and tenure ofemployment of Preston Lassic, Marvin Patterson, Nelson Streeter, and Bonnie LeeTerry.[Recommendations omitted from publication.]4SAlbertAllen,Samuel Berrian,William A. Arroway,Charles A. Briggs, Charles P.Meeker, Martin Mills, Morris W. Mills, Stefan Szejd, Walter Youngs, Frank Britton, andLe Roy Appalucci.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO, or any other labor organization, by discriminating in regard to thehire or tenure of employment or any term or condition of employment of anyof our employees.WE WILL NOT threaten employees with discharge, layoff, or other economicreprisals if they join, retain membership in, or engage in activity on behalf ofthe aforesaid Union, or any other labororganization.WE WILL NOT solicit employees to withdraw their designations of, or member-ship in, the aforesaid Union, or any other labor organization, through promisesof benefit, threats of reprisal, offers of physical assistance, or by any othermeansnot privileged by law.WE WILL NOT promise or grant economic benefits to employees at the time ofany union organizing campaign, where the purpose thereof is to induce em-ployees to refrain from, or to abandon, union membership or adherence.WE WILL NOT interrogate any employee concerning his or any other em-ployee's membership or interest in, sympathy for, or activities on behalf of theaforesaid Union, or any other labor organization, in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a)( I) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist the aforesaid Union, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Section 8(a)(3)of the Act. SIDELE FASHIONS,INC., ETC.547WE wn.L in the manner,according to the method,and under the terms setforth in the section of the Trial Examiner's Intermediate Report entitled "TheRemedy,"offer to the following persons full reinstatement to their former orsubstantially equivalent positions,without prejudice to any seniority or otherrights and privileges previously enjoyed,and make each of them whole for hisloss of pay suffered as a result of the discrimination against him:William ArrowayMartin MillsSamuel BerrianMorris W. MillsCharles A. BriggsStefan SzejdCharles P. MeekerWalter YoungsWE WILL also make each of the following persons whole,in the manner andto the extent provided in the aforementioned Intermediate Report for the lossof pay suffered as a result of the discrimination against him:Albert AllenLe Roy AppalucciFrank BrittonWE WILL place the following persons on a preferential list to be offeredemployment as it arises on the basis of seniority by classification or job categorybefore any other persons are hired:Preston LassieNelson StreeterMarvin PattersonBonnie Lee TerryAll our employees are free to become,remain,or refrain from becoming or remain-ing members of any labor organization,except as that right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment,as authorized in Section 8(a) (3) of the Act.We will not discriminate inregard to the hire or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalf of any labororganization.SYRACUSE TANK & MANUFACTURING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Sidele Fashions,Inc. ; Personality Sportswear,Inc. ; Mac J. Cahn ;and Sidney L. SchiroandPhiladelphia Dress Joint Board,International Ladies' GarmentWorkers'Union,AFL-CIO.Case No. 4-CA-2082. October 2, 1961DECISION AND ORDEROn March 8, 1961, Trial Examiner Ramey Donovan issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also recommended that certain other allegationsof the complaint be dismissed.Thereafter, the Charging Party andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs, and the Respondents filed a brief in support of theIntermediate Report.133 NLRB No. 49.